Exhibit 10.1

 

VIRTUSA CORPORATION

 

2015 STOCK OPTION AND INCENTIVE PLAN

 

SECTION 1.  GENERAL PURPOSE OF THE PLAN; DEFINITIONS

 

The name of the plan is the Virtusa Corporation 2015 Stock Option and Incentive
Plan (the “Plan”).  The purpose of the Plan is to encourage and enable the
officers, employees, Non-Employee Directors and Consultants of Virtusa
Corporation (the “Company”) and its Subsidiaries upon whose judgment, initiative
and efforts the Company largely depends for the successful conduct of its
businesses to acquire a proprietary interest in the Company.  It is anticipated
that providing such persons with a direct stake in the Company’s welfare will
assure a closer identification of their interests with those of the Company and
its stockholders, thereby stimulating their efforts on the Company’s behalf and
strengthening their desire to remain with the Company.

 

The following terms shall be defined as set forth below:

 

“Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

 

“Administrator” means either the Board or the compensation committee of the
Board or a similar committee performing the functions of the compensation
committee and which is comprised of not less than two Non-Employee Directors who
are independent.

 

“Award” or “Awards,” except where referring to a particular category of grant
under the Plan, shall include Incentive Stock Options, Non-Qualified Stock
Options, Stock Appreciation Rights, Restricted Stock Units, Restricted Stock
Awards, Unrestricted Stock Awards, Cash-Based Awards, Performance Share Awards
and Dividend Equivalent Rights.

 

“Award Certificate” means a written or electronic document setting forth the
terms and provisions applicable to an Award granted under the Plan.  Each Award
Certificate is subject to the terms and conditions of the Plan.

 

“Board” means the Board of Directors of the Company.

 

“Cash-Based Award” means an Award entitling the recipient to receive a
cash-denominated payment.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
Code, and related rules, regulations and interpretations.

 

“Consultant” means any natural person that provides bona fide services to the
Company or its Subsidiaries, and such services are not in connection with the
offer or sale of securities in a capital-raising transaction and do not directly
or indirectly promote or maintain a market for the Company’s securities.

 

--------------------------------------------------------------------------------


 

“Covered Employee” means an employee who is a “Covered Employee” within the
meaning of Section 162(m) of the Code.

 

“Dividend Equivalent Right” means an Award entitling the grantee to receive
credits based on cash dividends that would have been paid on the shares of Stock
specified in the Dividend Equivalent Right (or other award to which it relates)
if such shares had been issued to and held by the grantee.

 

“Effective Date” means the date on which the Plan is approved by stockholders as
set forth in Section 21.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

 

“Fair Market Value” of the Stock on any given date means the fair market value
of the Stock determined in good faith by the Administrator; provided, however,
that if the Stock is admitted to quotation on the National Association of
Securities Dealers Automated Quotation System (“NASDAQ”), NASDAQ Global Select
Market or another national securities exchange, the determination shall be made
by the closing price on such date on such exchange.   If there are no market
quotations for such date, the determination shall be made by reference to the
last date preceding such date for which there are market quotations.

 

“Incentive Stock Option” means any Stock Option designated and qualified as an
“incentive stock option” as defined in Section 422 of the Code.

 

“Non-Employee Director” means a member of the Board who is not also an employee
of the Company or any Subsidiary.

 

“Non-Qualified Stock Option” means any Stock Option that is not an Incentive
Stock Option.

 

“Option” or “Stock Option” means any option to purchase shares of Stock granted
pursuant to Section 5.

 

“Performance-Based Award” means any Restricted Stock Award, Restricted Stock
Units, Performance Share Award or Cash-Based Award granted to a Covered Employee
that is intended to qualify as “performance-based compensation” under
Section 162(m) of the Code and the regulations promulgated thereunder.

 

“Performance Criteria” means the criteria that the Administrator selects for
purposes of establishing the Performance Goal or Performance Goals for an
individual for a Performance Cycle.  The Performance Criteria (which shall be
applicable to the organizational level specified by the Administrator,
including, but not limited to, the Company or a unit, division, group, or
Subsidiary of the Company) that will be used to establish Performance Goals are
limited to the following:  total shareholder return, earnings before interest,
taxes, depreciation and amortization, net income (loss) (either before or after
interest, taxes, depreciation and/or amortization), changes in the market price
of the Stock, economic value-added, funds from operations or similar measure,
sales or revenue, acquisitions or strategic transactions, operating

 

2

--------------------------------------------------------------------------------


 

income (loss) or operating profit margin (either before or after interest,
taxes, depreciation and/or amortization), cash flow (including, but not limited
to, operating cash flow and free cash flow), return on capital, assets, equity,
or investment, return on sales, gross or net profit levels, productivity,
expense, margins, operating efficiency, customer satisfaction, working capital,
earnings (loss) per share of Stock, sales or market shares and number of
customers, any of which may be measured either in absolute terms or as compared
to any incremental increase or as compared to results of a peer group.  The
Committee may appropriately adjust any evaluation performance under a
Performance Criterion to exclude any of the following events that occurs during
a Performance Cycle: (i) asset write-downs or impairments, (ii) litigation or
claim judgments or settlements, (iii) the effect of changes in tax law,
accounting principles or other such laws or provisions affecting reporting
results, (iv) accruals for reorganizations and restructuring programs, and
(v) any item of an unusual nature or of a type that indicates infrequency of
occurrence, or both, including those described in the Financial Accounting
Standards Board’s authoritative guidance and/or in management’s discussion and
analysis of financial condition of operations appearing the Company’s annual
report to stockholders for the applicable year. With respect to an Award
intended to qualify as a Performance-Based Award, the adjustment provided for in
the immediately preceding sentence shall be prescribed in a form and at time
that meets the requirements of Section 162(m) of the Code and the regulations
promulgated thereunder for such an Award to continue to qualify as a
Performance-Base Award.

 

“Performance Cycle” means one or more periods of time, which may be of varying
and overlapping durations, as the Administrator may select, over which the
attainment of one or more Performance Criteria will be measured for the purpose
of determining a grantee’s right to and the payment of a Restricted Stock Award,
Restricted Stock Units, Performance Share Award or Cash-Based Award, the vesting
and/or payment of which is subject to the attainment of one or more Performance
Goals.  Each such period shall not be less than 12 months.

 

“Performance Goals” means, for a Performance Cycle, the specific goals
established in writing by the Administrator for a Performance Cycle based upon
the Performance Criteria.

 

“Performance Share Award” means an Award entitling the recipient to acquire
shares of Stock upon the attainment of specified performance goals.

 

“Restricted Shares” means the shares of Stock underlying a Restricted Stock
Award that remain subject to a risk of forfeiture or the Company’s right of
repurchase.

 

“Restricted Stock Award” means an Award of Restricted Shares subject to such
restrictions and conditions as the Administrator may determine at the time of
grant.

 

“Restricted Stock Units” means an Award of stock units subject to such
restrictions and conditions as the Administrator may determine at the time of
grant.

 

“Sale Event” shall mean (i) the sale of all or substantially all of the assets
of the Company on a consolidated basis to an unrelated person or entity, (ii) a
merger, reorganization or consolidation pursuant to which the holders of the
Company’s outstanding voting power and outstanding stock immediately prior to
such transaction do not own a majority of the outstanding voting power and
outstanding stock or other equity interests of the resulting or successor entity

 

3

--------------------------------------------------------------------------------


 

(or its ultimate parent, if applicable) immediately upon completion of such
transaction, (iii) the sale of all of the Stock of the Company to an unrelated
person, entity or group thereof acting in concert, or (iv) any other transaction
in which the owners of the Company’s outstanding voting power immediately prior
to such transaction do not own at least a majority of the outstanding voting
power of the Company or any successor entity immediately upon completion of the
transaction other than as a result of the acquisition of securities directly
from the Company.

 

“Sale Price” means the value as determined by the Administrator of the
consideration payable, or otherwise to be received by stockholders, per share of
Stock pursuant to a Sale Event.

 

“Section 409A” means Section 409A of the Code and the regulations and other
guidance promulgated thereunder.

 

“Stock” means the Common Stock, par value $0.01 per share, of the Company,
subject to adjustments pursuant to Section 3.

 

“Stock Appreciation Right” means an Award entitling the recipient to receive
shares of Stock having a value equal to the excess of the Fair Market Value of
the Stock on the date of exercise over the exercise price of the Stock
Appreciation Right multiplied by the number of shares of Stock with respect to
which the Stock Appreciation Right shall have been exercised.

 

“Subsidiary” means any corporation or other entity (other than the Company) in
which the Company has at least a 50 percent interest, either directly or
indirectly.

 

“Ten Percent Owner” means an employee who owns or is deemed to own (by reason of
the attribution rules of Section 424(d) of the Code) more than 10 percent of the
combined voting power of all classes of stock of the Company or any parent or
subsidiary corporation.

 

“Unrestricted Stock Award” means an Award of shares of Stock free of any
restrictions.

 

SECTION 2.  ADMINISTRATION OF PLAN; ADMINISTRATOR AUTHORITY TO SELECT GRANTEES
AND DETERMINE AWARDS

 

(a)           Administration of Plan.  The Plan shall be administered by the
Administrator.

 

(b)           Powers of Administrator.  The Administrator shall have the power
and authority to grant Awards consistent with the terms of the Plan, including
the power and authority:

 

(i)            to select the individuals to whom Awards may from time to time be
granted;

 

(ii)           to determine the time or times of grant, and the extent, if any,
of Incentive Stock Options, Non-Qualified Stock Options, Stock Appreciation
Rights, Restricted Stock Awards, Restricted Stock Units, Unrestricted Stock
Awards, Cash-Based Awards, Performance Share Awards and Dividend Equivalent
Rights, or any combination of the foregoing, granted to any one or more
grantees;

 

(iii)          to determine the number of shares of Stock to be covered by any
Award;

 

4

--------------------------------------------------------------------------------


 

(iv)          to determine and modify from time to time the terms and
conditions, including restrictions, not inconsistent with the terms of the Plan,
of any Award, which terms and conditions may differ among individual Awards and
grantees, and to approve the forms of Award Certificates;

 

(v)           to accelerate at any time the exercisability or vesting of all or
any portion of any Award in circumstances involving the grantee’s death,
disability, retirement or termination of employment, or a change in control
(including a Sale Event)];

 

(vi)          subject to the provisions of Section 5(c), to extend at any time
the period in which Stock Options may be exercised; and

 

(vii)         at any time to adopt, alter and repeal such rules, guidelines and
practices for administration of the Plan and for its own acts and proceedings as
it shall deem advisable; to interpret the terms and provisions of the Plan and
any Award (including related written instruments); to make all determinations it
deems advisable for the administration of the Plan; to decide all disputes
arising in connection with the Plan; and to otherwise supervise the
administration of the Plan.

 

All decisions and interpretations of the Administrator shall be binding on all
persons, including the Company and Plan grantees.

 

(c)           Delegation of Authority to Grant Awards.  Deleted.

 

(d)           Award Certificate.  Awards under the Plan shall be evidenced by
Award Certificates that set forth the terms, conditions and limitations for each
Award which may include, without limitation, the term of an Award and the
provisions applicable in the event employment or service terminates.

 

(e)           Indemnification.  Neither the Board nor the Administrator, nor any
member of either or any delegate thereof, shall be liable for any act, omission,
interpretation, construction or determination made in good faith in connection
with the Plan, and the members of the Board and the Administrator (and any
delegate thereof) shall be entitled in all cases to indemnification and
reimbursement by the Company in respect of any claim, loss, damage or expense
(including, without limitation, reasonable attorneys’ fees) arising or resulting
therefrom to the fullest extent permitted by law and/or under the Company’s
articles or bylaws or any directors’ and officers’ liability insurance coverage
which may be in effect from time to time and/or any indemnification agreement
between such individual and the Company.

 

(f)            Foreign Award Recipients.  Notwithstanding any provision of the
Plan to the contrary, in order to comply with the laws in other countries in
which the Company and its Subsidiaries operate or have employees or other
individuals eligible for Awards, the Administrator, in its sole discretion,
shall have the power and authority to:  (i) determine which Subsidiaries shall
be covered by the Plan; (ii) determine which individuals outside the United
States are eligible to participate in the Plan; (iii) modify the terms and
conditions of any Award granted to individuals outside the United States to
comply with applicable foreign laws; (iv) establish subplans and modify exercise
procedures and other terms and procedures, to the extent the Administrator
determines such actions to be necessary or advisable (and such subplans

 

5

--------------------------------------------------------------------------------


 

and/or modifications shall be attached to this Plan as appendices); provided,
however, that no such subplans and/or modifications shall increase the share
limitations contained in Section 3(a) hereof; and (v) take any action, before or
after an Award is made, that the Administrator determines to be necessary or
advisable to obtain approval or comply with any local governmental regulatory
exemptions or approvals.  Notwithstanding the foregoing, the Administrator may
not take any actions hereunder, and no Awards shall be granted, that would
violate the Exchange Act or any other applicable United States securities law,
the Code, or any other applicable United States governing statute or law.

 

SECTION 3.  STOCK ISSUABLE UNDER THE PLAN; MERGERS; SUBSTITUTION

 

(a)           Stock Issuable.  The maximum number of shares of Stock reserved
and available for issuance under the Plan shall be the sum of (i) three million
(3,000,000) shares, and (ii) such number of shares of Stock as is equal to the
shares underlying any stock options and awards that are returned to the
Company’s 2007 Stock Option and Incentive Plan (“2007 Plan”) after the Effective
Date as a result of the expiration, forfeiture, acquisition by the Company prior
to vesting, cancellation or termination of such stock options and awards (other
than by exercise) as set forth in the 2007 Plan , in each case, subject to
adjustment as provided in this Section 3(a).  For purposes of this limitation,
the shares of Stock underlying any Awards that are forfeited, canceled or
otherwise terminated (other than by exercise) or held back by the Company or
tendered by the Grantee to settle applicable taxes on any Award shall be added
back to the shares of Stock available for issuance under the Plan.  In the event
the Company repurchases shares of Stock on the open market, such shares shall
not be added to the shares of Stock available for issuance under the Plan. 
Subject to such overall limitations, shares of Stock may be issued up to such
maximum number pursuant to any type or types of Award; provided, however, that
Stock Options or Stock Appreciation Rights with respect to no more than
1,500,000 shares of Stock may be granted to any one individual grantee during
any one calendar year period, and no more than 1,500,000 shares of the Stock may
be issued in the form of Incentive Stock Options.  The shares available for
issuance under the Plan may be authorized but unissued shares of Stock or shares
of Stock reacquired by the Company.

 

(b)           Changes in Stock.  Subject to Section 3(c) hereof, if, as a result
of any reorganization, recapitalization, reclassification, stock dividend, stock
split, reverse stock split or other similar change in the Company’s capital
stock, the outstanding shares of Stock are increased or decreased or are
exchanged for a different number or kind of shares or other securities of the
Company, or additional shares or new or different shares or other securities of
the Company or other non-cash assets are distributed with respect to such shares
of Stock or other securities, or, if, as a result of any merger or
consolidation, sale of all or substantially all of the assets of the Company,
the outstanding shares of Stock are converted into or exchanged for securities
of the Company or any successor entity (or a parent or subsidiary thereof), the
Administrator shall make an appropriate or proportionate adjustment in (i) the
maximum number of shares reserved for issuance under the Plan, including the
maximum number of shares that may be issued in the form of Incentive Stock
Options, (ii) the number of Stock Options or Stock Appreciation Rights that can
be granted to any one individual grantee and the maximum number of shares that
may be granted under a Performance-Based Award, (iii) the number and kind of
shares or other securities subject to any then outstanding Awards under the
Plan, (iv) the repurchase price, if any, per share subject to each outstanding
Restricted Stock Award, and

 

6

--------------------------------------------------------------------------------


 

(v) the exercise price for each share subject to any then outstanding Stock
Options and Stock Appreciation Rights under the Plan, without changing the
aggregate exercise price (i.e., the exercise price multiplied by the number of
Stock Options and Stock Appreciation Rights) as to which such Stock Options and
Stock Appreciation Rights remain exercisable.  The Administrator shall also make
equitable or proportionate adjustments in the number of shares subject to
outstanding Awards and the exercise price and the terms of outstanding Awards to
take into consideration cash dividends paid other than in the ordinary course or
any other extraordinary corporate event.  The adjustment by the Administrator
shall be final, binding and conclusive.  No fractional shares of Stock shall be
issued under the Plan resulting from any such adjustment, but the Administrator
in its discretion may make a cash payment in lieu of fractional shares.

 

(c)           Mergers and Other Transactions.  In the case of and subject to the
consummation of a Sale Event, the parties thereto may cause the assumption or
continuation of Awards theretofore granted by the successor entity, or the
substitution of such Awards with new Awards of the successor entity or parent
thereof, with appropriate adjustment as to the number and kind of shares and, if
appropriate, the per share exercise prices, as such parties shall agree.  To the
extent the parties to such Sale Event do not provide for the assumption,
continuation or substitution of Awards, upon the effective time of the Sale
Event, the Plan and all outstanding Awards granted hereunder shall terminate. 
In such case, except as may be otherwise provided in the relevant Award
Certificate, all Options and Stock Appreciation Rights that are not exercisable
immediately prior to the effective time of the Sale Event shall become fully
exercisable as of the effective time of the Sale Event, all other Awards with
time-based vesting, conditions or restrictions shall become fully vested and
nonforfeitable as of the effective time of the Sale Event, and all Awards with
conditions and restrictions relating to the attainment of performance goals may
become vested and nonforfeitable in connection with a Sale Event in the
Administrator’s discretion or to the extent specified in the relevant Award
Certificate.  In the event of such termination, (i) the Company shall have the
option (in its sole discretion) to make or provide for a cash payment to the
grantees holding Options and Stock Appreciation Rights, in exchange for the
cancellation thereof, in an amount equal to the difference between (A) the Sale
Price multiplied by the number of shares of Stock subject to outstanding Options
and Stock Appreciation Rights (to the extent then exercisable at prices not in
excess of the Sale Price) and (B) the aggregate exercise price of all such
outstanding Options and Stock Appreciation Rights; or (ii) each grantee shall be
permitted, within a specified period of time prior to the consummation of the
Sale Event as determined by the Administrator, to exercise all outstanding
Options and Stock Appreciation Rights (to the extent then exercisable) held by
such grantee.

 

SECTION 4.  ELIGIBILITY

 

Grantees under the Plan will be such full or part-time officers and other
employees, Non-Employee Directors and Consultants of the Company and its
Subsidiaries as are selected from time to time by the Administrator in its sole
discretion.

 

SECTION 5.  STOCK OPTIONS

 

(a)           Award of Stock Options.  The Administrator may grant Stock Options
under the Plan.  Any Stock Option granted under the Plan shall be in such form
as the Administrator may from time to time approve.

 

7

--------------------------------------------------------------------------------


 

Stock Options granted under the Plan may be either Incentive Stock Options or
Non-Qualified Stock Options.  Incentive Stock Options may be granted only to
employees of the Company or any Subsidiary that is a “subsidiary corporation”
within the meaning of Section 424(f) of the Code.  To the extent that any Option
does not qualify as an Incentive Stock Option, it shall be deemed a
Non-Qualified Stock Option.

 

Stock Options granted pursuant to this Section 5 shall be subject to the
following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the terms of the Plan, as the Administrator
shall deem desirable.  If the Administrator so determines, Stock Options may be
granted in lieu of cash compensation at the optionee’s election, subject to such
terms and conditions as the Administrator may establish.

 

(b)           Exercise Price.  The exercise price per share for the Stock
covered by a Stock Option granted pursuant to this Section 5 shall be determined
by the Administrator at the time of grant but shall not be less than 100 percent
of the Fair Market Value on the date of grant.  In the case of an Incentive
Stock Option that is granted to a Ten Percent Owner, the option price of such
Incentive Stock Option shall be not less than 110 percent of the Fair Market
Value on the grant date.

 

(c)           Option Term.  The term of each Stock Option shall be fixed by the
Administrator, but no Stock Option shall be exercisable more than ten years
after the date the Stock Option is granted.  In the case of an Incentive Stock
Option that is granted to a Ten Percent Owner, the term of such Stock Option
shall be no more than five years from the date of grant.

 

(d)           Exercisability; Rights of a Stockholder.  Stock Options shall
become exercisable at such time or times, whether or not in installments, as
shall be determined by the Administrator at or after the grant date.  The
Administrator may at any time accelerate the exercisability of all or any
portion of any Stock Option.  An optionee shall have the rights of a stockholder
only as to shares acquired upon the exercise of a Stock Option and not as to
unexercised Stock Options.

 

(e)           Method of Exercise.  Stock Options may be exercised in whole or in
part, by giving written or electronic notice of exercise to the Company,
specifying the number of shares to be purchased.  Payment of the purchase price
may be made by one or more of the following methods except to the extent
otherwise provided in the Option Award Certificate:

 

(i)            In cash, by certified or bank check or other instrument
acceptable to the Administrator;

 

(ii)           Through the delivery (or attestation to the ownership following
such procedures as the Company may prescribe) of shares of Stock that are not
then subject to restrictions under any Company plan.  Such surrendered shares
shall be valued at Fair Market Value on the exercise date;

 

(iii)          By the optionee delivering to the Company a properly executed
exercise notice together with irrevocable instructions to a broker to promptly
deliver to the Company cash or a check payable and acceptable to the Company for
the purchase price; provided that in the event the optionee chooses to pay the
purchase price as so provided, the optionee and the broker

 

8

--------------------------------------------------------------------------------


 

shall comply with such procedures and enter into such agreements of indemnity
and other agreements as the Company shall prescribe as a condition of such
payment procedure; or

 

(iv)          With respect to Stock Options that are not Incentive Stock
Options, by a “net exercise” arrangement pursuant to which the Company will
reduce the number of shares of Stock issuable upon exercise by the largest whole
number of shares with a Fair Market Value that does not exceed the aggregate
exercise price.

 

Payment instruments will be received subject to collection.  The transfer to the
optionee on the records of the Company or of the transfer agent of the shares of
Stock to be purchased pursuant to the exercise of a Stock Option will be
contingent upon receipt from the optionee (or a purchaser acting in his stead in
accordance with the provisions of the Stock Option) by the Company of the full
purchase price for such shares and the fulfillment of any other requirements
contained in the Option Award Certificate or applicable provisions of laws
(including the satisfaction of any withholding taxes that the Company is
obligated to withhold with respect to the optionee).  In the event an optionee
chooses to pay the purchase price by previously-owned shares of Stock through
the attestation method, the number of shares of Stock transferred to the
optionee upon the exercise of the Stock Option shall be net of the number of
attested shares.  In the event that the Company establishes, for itself or using
the services of a third party, an automated system for the exercise of Stock
Options, such as a system using an internet website or interactive voice
response, then the paperless exercise of Stock Options may be permitted through
the use of such an automated system.

 

(f)            Annual Limit on Incentive Stock Options.  To the extent required
for “incentive stock option” treatment under Section 422 of the Code, the
aggregate Fair Market Value (determined as of the time of grant) of the shares
of Stock with respect to which Incentive Stock Options granted under this Plan
and any other plan of the Company or its parent and subsidiary corporations
become exercisable for the first time by an optionee during any calendar year
shall not exceed $100,000.  To the extent that any Stock Option exceeds this
limit, it shall constitute a Non-Qualified Stock Option.

 

SECTION 6.  STOCK APPRECIATION RIGHTS

 

(a)           Award of Stock Appreciation Rights.  The Administrator may grant
Stock Appreciation Rights under the Plan.  A Stock Appreciation Right is an
Award entitling the recipient to receive shares of Stock having a value equal to
the excess of the Fair Market Value of a share of Stock on the date of exercise
over the exercise price of the Stock Appreciation Right multiplied by the number
of shares of Stock with respect to which the Stock Appreciation Right shall have
been exercised.

 

(b)           Exercise Price of Stock Appreciation Rights.  The exercise price
of a Stock Appreciation Right shall not be less than 100 percent of the Fair
Market Value of the Stock on the date of grant.

 

(c)           Grant and Exercise of Stock Appreciation Rights.  Stock
Appreciation Rights may be granted by the Administrator independently of any
Stock Option granted pursuant to Section 5 of the Plan.

 

9

--------------------------------------------------------------------------------


 

(d)                                 Terms and Conditions of Stock Appreciation
Rights.  Stock Appreciation Rights shall be subject to such terms and conditions
as shall be determined from time to time by the Administrator.  The term of a
Stock Appreciation Right may not exceed ten years.

 

SECTION 7.  RESTRICTED STOCK AWARDS

 

(a)                                 Nature of Restricted Stock Awards.  The
Administrator may grant Restricted Stock Awards under the Plan.  A Restricted
Stock Award is any Award of Restricted Shares subject to such restrictions and
conditions as the Administrator may determine at the time of grant.  Conditions
may be based on continuing employment (or other service relationship) and/or
achievement of pre-established performance goals and objectives.  The terms and
conditions of each such Award Certificate shall be determined by the
Administrator, and such terms and conditions may differ among individual Awards
and grantees.

 

(b)                                 Rights as a Stockholder.  Upon the grant of
the Restricted Stock Award and payment of any applicable purchase price, a
grantee shall have the rights of a stockholder with respect to the voting of the
Restricted Shares and receipt of dividends; provided that if the lapse of
restrictions with respect to the Restricted Stock Award is tied to the
attainment of performance goals, any dividends paid by the Company during the
performance period shall accrue and shall not be paid to the Grantee until and
to the extent the performance goals are met with respect to the Restricted Stock
Award and provided that if the lapse of restrictions with respect to the
Restricted Stock Award is tied to time based vesting, any dividends paid by the
Company during the vesting period shall accrue and shall not be paid to the
Grantee until and to the extent the Restricted Stock Award vests, and in each
case, to the extent the Award does not vest (whether for failure to achieve
performance goals or due to termination or otherwise before time based vesting),
the corresponding dividend for the unvested Award is forfeited in full.  Unless
the Administrator shall otherwise determine, (i) uncertificated Restricted
Shares shall be accompanied by a notation on the records of the Company or the
transfer agent to the effect that they are subject to forfeiture until such
Restricted Shares are vested as provided in Section 7(d) below, and
(ii) certificated Restricted Shares shall remain in the possession of the
Company until such Restricted Shares are vested as provided in
Section 7(d) below, and the grantee shall be required, as a condition of the
grant, to deliver to the Company such instruments of transfer as the
Administrator may prescribe.

 

(c)                                  Restrictions.  Restricted Shares may not be
sold, assigned, transferred, pledged or otherwise encumbered or disposed of
except as specifically provided herein or in the Restricted Stock Award
Certificate.  Except as may otherwise be provided by the Administrator either in
the Award Certificate or, subject to Section 18 below, in writing after the
Award is issued, if a grantee’s employment (or other service relationship) with
the Company and its Subsidiaries terminates for any reason, any Restricted
Shares that have not vested at the time of termination shall automatically and
without any requirement of notice to such grantee from or other action by or on
behalf of, the Company be deemed to have been reacquired by the Company at its
original purchase price (if any) from such grantee or such grantee’s legal
representative simultaneously with such termination of employment (or other
service relationship), and thereafter shall cease to represent any ownership of
the Company by the grantee or rights of the grantee as a stockholder.  Following
such deemed reacquisition of Restricted Shares that are represented by physical

 

10

--------------------------------------------------------------------------------


 

certificates, a grantee shall surrender such certificates to the Company upon
request without consideration.

 

(d)                                 Vesting of Restricted Shares.  The
Administrator at the time of grant shall specify the date or dates and/or the
attainment of pre-established performance goals, objectives and other conditions
on which the non-transferability of the Restricted Shares and the Company’s
right of repurchase or forfeiture shall lapse.  Subsequent to such date or dates
and/or the attainment of such pre-established performance goals, objectives and
other conditions, the shares on which all restrictions have lapsed shall no
longer be Restricted Shares and shall be deemed “vested.”

 

SECTION 8.  RESTRICTED STOCK UNITS

 

(a)                                 Nature of Restricted Stock Units.  The
Administrator may grant Restricted Stock Units under the Plan.  A Restricted
Stock Unit is an Award of stock units that may be settled in shares of Stock
upon the satisfaction of such restrictions and conditions at the time of grant. 
Conditions may be based on continuing employment (or other service relationship)
and/or achievement of pre-established performance goals and objectives.  The
terms and conditions of each such Award Certificate shall be determined by the
Administrator, and such terms and conditions may differ among individual Awards
and grantees.  Except in the case of Restricted Stock Units with a deferred
settlement date that complies with Section 409A, at the end of the vesting
period, the Restricted Stock Units, to the extent vested, shall be settled in
the form of shares of Stock.  Restricted Stock Units with deferred settlement
dates are subject to Section 409A and shall contain such additional terms and
conditions as the Administrator shall determine in its sole discretion in order
to comply with the requirements of Section 409A.

 

(b)                                 Election to Receive Restricted Stock Units
in Lieu of Compensation.  The Administrator may, in its sole discretion, permit
a grantee to elect to receive a portion of future cash compensation otherwise
due to such grantee in the form of an award of Restricted Stock Units.  Any such
election shall be made in writing and shall be delivered to the Company no later
than the date specified by the Administrator and in accordance with Section 409A
and such other rules and procedures established by the Administrator.  Any such
future cash compensation that the grantee elects to defer shall be converted to
a fixed number of Restricted Stock Units based on the Fair Market Value of Stock
on the date the compensation would otherwise have been paid to the grantee if
such payment had not been deferred as provided herein.  The Administrator shall
have the sole right to determine whether and under what circumstances to permit
such elections and to impose such limitations and other terms and conditions
thereon as the Administrator deems appropriate.  Any Restricted Stock Units that
are elected to be received in lieu of cash compensation shall be fully vested,
unless otherwise provided in the Award Certificate.

 

(c)                                  Rights as a Stockholder.  A grantee shall
have the rights as a stockholder only as to shares of Stock acquired by the
grantee upon settlement of Restricted Stock Units; provided, however, that the
grantee may be credited with Dividend Equivalent Rights with respect to the
stock units underlying his Restricted Stock Units, subject to the provisions of
Section 11 and such terms and conditions as the Administrator may determine.

 

(d)                                 Termination.  Except as may otherwise be
provided by the Administrator either in the Award Certificate or, subject to
Section 18 below, in writing after the Award is issued, a

 

11

--------------------------------------------------------------------------------


 

grantee’s right in all Restricted Stock Units that have not vested shall
automatically terminate upon the grantee’s termination of employment (or
cessation of service relationship) with the Company and its Subsidiaries for any
reason.

 

SECTION 9.  UNRESTRICTED STOCK AWARDS

 

Grant or Sale of Unrestricted Stock.  The Administrator may grant (or sell at
par value or such higher purchase price determined by the Administrator) an
Unrestricted Stock Award under the Plan.  An Unrestricted Stock Award is an
Award pursuant to which the grantee may receive shares of Stock free of any
restrictions under the Plan.  Unrestricted Stock Awards may be granted in
respect of past services or other valid consideration, or in lieu of cash
compensation due to such grantee. No more than 5% of the shares reserved under
this 2015 Plan may be granted under the 2015 Plan pursuant to Unrestricted Stock
Awards.

 

SECTION 10.  CASH-BASED AWARDS

 

Grant of Cash-Based Awards.  The Administrator may grant Cash-Based Awards under
the Plan.  A Cash-Based Award is an Award that entitles the grantee to a payment
in cash upon the attainment of specified Performance Goals.  The Administrator
shall determine the maximum duration of the Cash-Based Award, the amount of cash
to which the Cash-Based Award pertains, the conditions upon which the Cash-Based
Award shall become vested or payable, and such other provisions as the
Administrator shall determine.  Each Cash-Based Award shall specify a
cash-denominated payment amount, formula or payment ranges as determined by the
Administrator.  Payment, if any, with respect to a Cash-Based Award shall be
made in accordance with the terms of the Award and may be made in cash.

 

SECTION 11.  PERFORMANCE SHARE AWARDS

 

(a)                                 Nature of Performance Share Awards.  The
Administrator may grant Performance Share Awards under the Plan.  A Performance
Share Award is an Award entitling the grantee to receive shares of Stock upon
the attainment of performance goals.  The Administrator shall determine whether
and to whom Performance Share Awards shall be granted, the performance goals,
the periods during which performance is to be measured, which may not be less
than one year except in the case of a Sale Event, and such other limitations and
conditions as the Administrator shall determine.

 

(b)                                 Rights as a Stockholder.  A grantee
receiving a Performance Share Award shall have the rights of a stockholder only
as to shares of Stock actually received by the grantee under the Plan and not
with respect to shares subject to the Award but not actually received by the
grantee.  A grantee shall be entitled to receive shares of Stock under a
Performance Share Award only upon satisfaction of all conditions specified in
the Performance Share Award Certificate (or in a performance plan adopted by the
Administrator).

 

12

--------------------------------------------------------------------------------


 

(c)                                  Termination.  Except as may otherwise be
provided by the Administrator either in the Award agreement or, subject to
Section 18 below, in writing after the Award is issued, a grantee’s rights in
all Performance Share Awards shall automatically terminate upon the grantee’s
termination of employment (or cessation of service relationship) with the
Company and its Subsidiaries for any reason.

 

SECTION 12.  PERFORMANCE-BASED AWARDS TO COVERED EMPLOYEES

 

(a)                                 Performance-Based Awards.  The Administrator
may grant one or more Performance-Based Awards in the form of a Restricted Stock
Award, Restricted Stock Units, Performance Share Awards or Cash-Based Award
payable upon the attainment of Performance Goals that are established by the
Administrator and relate to one or more of the Performance Criteria, in each
case on a specified date or dates or over any period or periods determined by
the Administrator.  The Administrator shall define in an objective fashion the
manner of calculating the Performance Criteria it selects to use for any
Performance Cycle.  Depending on the Performance Criteria used to establish such
Performance Goals, the Performance Goals may be expressed in terms of overall
Company performance or the performance of a division, business unit, or an
individual.  Each Performance-Based Award shall comply with the provisions set
forth below.

 

(b)                                 Grant of Performance-Based Awards.  With
respect to each Performance-Based Award granted to a Covered Employee, the
Administrator shall select, within the first 90 days of a Performance Cycle (or,
if shorter, within the maximum period allowed under Section 162(m) of the Code)
the Performance Criteria for such grant, and the Performance Goals with respect
to each Performance Criterion (including a threshold level of performance below
which no amount will become payable with respect to such Award).  Each
Performance-Based Award will specify the amount payable, or the formula for
determining the amount payable, upon achievement of the various applicable
performance targets.  The Performance Criteria established by the Administrator
may be (but need not be) different for each Performance Cycle and different
Performance Goals may be applicable to Performance-Based Awards to different
Covered Employees.

 

(c)                                  Payment of Performance-Based Awards. 
Following the completion of a Performance Cycle, the Administrator shall meet to
review and certify in writing whether, and to what extent, the Performance Goals
for the Performance Cycle have been achieved and, if so, to also calculate and
certify in writing the amount of the Performance-Based Awards earned for the
Performance Cycle.  The Administrator shall then determine the actual size of
each Covered Employee’s Performance-Based Award.

 

(d)                                 Maximum Award Payable.  The maximum
Performance-Based Award payable to any one Covered Employee under the Plan for a
Performance Cycle is 1,000,000 shares of Stock (subject to adjustment as
provided in Section 3(b) hereof) or $5,000,000 in the case of a
Performance-Based Award that is a Cash-Based Award.

 

13

--------------------------------------------------------------------------------


 

SECTION 13.  DIVIDEND EQUIVALENT RIGHTS

 

(a)                                 Dividend Equivalent Rights.  The
Administrator may grant Dividend Equivalent Rights under the Plan.  A Dividend
Equivalent Right is an Award entitling the grantee to receive credits based on
cash dividends that would have been paid on the shares of Stock specified in the
Dividend Equivalent Right (or other Award to which it relates) if such shares
had been issued to the grantee.  A Dividend Equivalent Right may be granted
hereunder to any grantee as a component of an award of Restricted Stock Units or
Performance Share Award or as a freestanding award.  The terms and conditions of
Dividend Equivalent Rights shall be specified in the Award Certificate. 
Dividend equivalents credited to the holder of a Dividend Equivalent Right may
be paid currently or may be deemed to be reinvested in additional shares of
Stock, which may thereafter accrue additional equivalents.  Any such
reinvestment shall be at Fair Market Value on the date of reinvestment or such
other price as may then apply under a dividend reinvestment plan sponsored by
the Company, if any.  Dividend Equivalent Rights may be settled in cash or
shares of Stock or a combination thereof, in a single installment or
installments.  A Dividend Equivalent Right granted as a component of an Award of
Restricted Stock Units or Performance Share Award shall provide that such
Dividend Equivalent Right shall be settled only upon settlement or payment of,
or lapse of restrictions on, such other Award, and that such Dividend Equivalent
Right shall expire or be forfeited or annulled under the same conditions as such
other Award.

 

(b)                                 Termination.  Except as may otherwise be
provided by the Administrator either in the Award Certificate or, subject to
Section 18 below, in writing after the Award is issued, a grantee’s rights in
all Dividend Equivalent Rights shall automatically terminate upon the grantee’s
termination of employment (or cessation of service relationship) with the
Company and its Subsidiaries for any reason.

 

SECTION 14.  TRANSFERABILITY OF AWARDS

 

(a)                                 Transferability.  Except as provided in
Section 14(b) below, during a grantee’s lifetime, his or her Awards shall be
exercisable only by the grantee, or by the grantee’s legal representative or
guardian in the event of the grantee’s incapacity.  No Awards shall be sold,
assigned, transferred or otherwise encumbered or disposed of by a grantee other
than by will or by the laws of descent and distribution or pursuant to a
domestic relations order.  No Awards shall be subject, in whole or in part, to
attachment, execution, or levy of any kind, and any purported transfer in
violation hereof shall be null and void.

 

(b)                                 Administrator Action.  Notwithstanding
Section 14(a), the Administrator, in its discretion, may provide either in the
Award Certificate regarding a given Award or by subsequent written approval that
the grantee (who is an employee or director) may transfer his or her
Non-Qualified Options to his or her immediate family members, to trusts for the
benefit of such family members, or to partnerships in which such family members
are the only partners, provided that the transferee agrees in writing with the
Company to be bound by all of the terms and conditions of this Plan and the
applicable Award.  In no event may an Award be transferred by a grantee for
value.

 

14

--------------------------------------------------------------------------------


 

(c)                                  Family Member.  For purposes of
Section 14(b), “family member” shall mean a grantee’s child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, including adoptive relationships, any person
sharing the grantee’s household (other than a tenant of the grantee), a trust in
which these persons (or the grantee) have more than 50 percent of the beneficial
interest, a foundation in which these persons (or the grantee) control the
management of assets, and any other entity in which these persons (or the
grantee) own more than 50 percent of the voting interests.

 

(d)                                 Designation of Beneficiary.  To the extent
permitted by the Company, each grantee to whom an Award has been made under the
Plan may designate a beneficiary or beneficiaries to exercise any Award or
receive any payment under any Award payable on or after the grantee’s death. 
Any such designation shall be on a form provided for that purpose by the
Administrator and shall not be effective until received by the Administrator. 
If no beneficiary has been designated by a deceased grantee, or if the
designated beneficiaries have predeceased the grantee, the beneficiary shall be
the grantee’s estate.

 

SECTION 15.  TAX WITHHOLDING

 

(a)                                 Payment by Grantee.  Each grantee shall, no
later than the date as of which the value of an Award or of any Stock or other
amounts received thereunder first becomes includable in the gross income of the
grantee for Federal income tax purposes, pay to the Company, or make
arrangements satisfactory to the Administrator regarding payment of, any
Federal, state, or local taxes of any kind required by law to be withheld by the
Company with respect to such income.  The Company and its Subsidiaries shall, to
the extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to the grantee.  The Company’s obligation to
deliver evidence of book entry (or stock certificates) to any grantee is subject
to and conditioned on tax withholding obligations being satisfied by the
grantee.

 

(b)                                 Payment in Stock.  Subject to approval by
the Administrator, a grantee may elect to have the Company’s minimum required
tax withholding obligation satisfied, in whole or in part, by authorizing the
Company to withhold from shares of Stock to be issued pursuant to any Award a
number of shares with an aggregate Fair Market Value (as of the date the
withholding is effected) that would satisfy the withholding amount due.  The
Administrator may also require Awards to be subject to mandatory share
withholding up to the required withholding amount.  For purposes of share
withholding, the Fair Market Value of withheld shares shall be determined in the
same manner as the value of Stock includible in income of the Participants.

 

SECTION 16.  SECTION 409A AWARDS

 

To the extent that any Award is determined to constitute “nonqualified deferred
compensation” within the meaning of Section 409A (a “409A Award”), the Award
shall be subject to such additional rules and requirements as specified by the
Administrator from time to time in order to comply with Section 409A.  In this
regard, if any amount under a 409A Award is payable upon a “separation from
service” (within the meaning of Section 409A) to a grantee who is then
considered a “specified employee” (within the meaning of Section 409A), then no
such

 

15

--------------------------------------------------------------------------------


 

payment shall be made prior to the date that is the earlier of (i) six months
and one day after the grantee’s separation from service, or (ii) the grantee’s
death, but only to the extent such delay is necessary to prevent such payment
from being subject to interest, penalties and/or additional tax imposed pursuant
to Section 409A.  Further, the settlement of any such Award may not be
accelerated except to the extent permitted by Section 409A.

 

SECTION 17.  TERMINATION OF EMPLOYMENT, TRANSFER, LEAVE OF ABSENCE, ETC.

 

(a)                                 Termination of Employment.  If the grantee’s
employer ceases to be a Subsidiary, the grantee shall be deemed to have
terminated employment for purposes of the Plan.

 

(b)                                 For purposes of the Plan, the following
events shall not be deemed a termination of employment:

 

(i)                                     a transfer to the employment of the
Company from a Subsidiary or from the Company to a Subsidiary, or from one
Subsidiary to another; or

 

(ii)                                  an approved leave of absence for military
service or sickness, or for any other purpose approved by the Company, if the
employee’s right to re-employment is guaranteed either by a statute or by
contract or under the policy pursuant to which the leave of absence was granted
or if the Administrator otherwise so provides in writing.

 

SECTION 18.  AMENDMENTS AND TERMINATION

 

The Board may, at any time, amend or discontinue the Plan and the Administrator
may, at any time, amend or cancel any outstanding Award for any other lawful
purpose, but no such action shall adversely affect rights under any outstanding
Award without the holder’s consent, except that no consent for such action where
such action is taken to comply with any law or regulation or any changes in any
law or regulation.  Except as provided in Section 3(b) or 3(c), without prior
stockholder approval, in no event may the Administrator exercise its discretion
to reduce the exercise price of outstanding Stock Options or Stock Appreciation
Rights or effect repricing through cancellation and re-grants or cancellation of
Stock Options or Stock Appreciation Rights in exchange for cash or other
Awards.  To the extent required under the rules of any securities exchange or
market system on which the Stock is listed, to the extent determined by the
Administrator to be required by the Code to ensure that Incentive Stock Options
granted under the Plan are qualified under Section 422 of the Code, or to ensure
that compensation earned under Awards qualifies as performance-based
compensation under Section 162(m) of the Code, Plan amendments shall be subject
to approval by the Company stockholders entitled to vote at a meeting of
stockholders.  Nothing in this Section 18 shall limit the Administrator’s
authority to take any action permitted pursuant to Section 3(b) or 3(c).

 

SECTION 19.  STATUS OF PLAN

 

With respect to the portion of any Award that has not been exercised and any
payments in cash, Stock or other consideration not received by a grantee, a
grantee shall have no rights greater than those of a general creditor of the
Company unless the Administrator shall otherwise expressly determine in
connection with any Award or Awards.  In its sole discretion, the

 

16

--------------------------------------------------------------------------------


 

Administrator may authorize the creation of trusts or other arrangements to meet
the Company’s obligations to deliver Stock or make payments with respect to
Awards hereunder, provided that the existence of such trusts or other
arrangements is consistent with the foregoing sentence.

 

SECTION 20.  GENERAL PROVISIONS

 

(a)                                 No Distribution.  The Administrator may
require each person acquiring Stock pursuant to an Award to represent to and
agree with the Company in writing that such person is acquiring the shares
without a view to distribution thereof.

 

(b)                                 Delivery of Stock Certificates.  Stock
certificates to grantees under this Plan shall be deemed delivered for all
purposes when the Company or a stock transfer agent of the Company shall have
mailed such certificates in the United States mail, addressed to the grantee, at
the grantee’s last known address on file with the Company.  Uncertificated Stock
shall be deemed delivered for all purposes when the Company or a Stock transfer
agent of the Company shall have given to the grantee by electronic mail (with
proof of receipt) or by United States mail, addressed to the grantee, at the
grantee’s last known address on file with the Company, notice of issuance and
recorded the issuance in its records (which may include electronic “book entry”
records).  Notwithstanding anything herein to the contrary, the Company shall
not be required to issue or deliver any certificates evidencing shares of Stock
pursuant to the exercise of any Award, unless and until the Administrator has
determined, with advice of counsel (to the extent the Administrator deems such
advice necessary or advisable), that the issuance and delivery of such
certificates is in compliance with all applicable laws, regulations of
governmental authorities and, if applicable, the requirements of any exchange on
which the shares of Stock are listed, quoted or traded.  All Stock certificates
delivered pursuant to the Plan shall be subject to any stop-transfer orders and
other restrictions as the Administrator deems necessary or advisable to comply
with federal, state or foreign jurisdiction, securities or other laws, rules and
quotation system on which the Stock is listed, quoted or traded.  The
Administrator may place legends on any Stock certificate to reference
restrictions applicable to the Stock.  In addition to the terms and conditions
provided herein, the Administrator may require that an individual make such
reasonable covenants, agreements, and representations as the Administrator, in
its discretion, deems necessary or advisable in order to comply with any such
laws, regulations, or requirements.  The Administrator shall have the right to
require any individual to comply with any timing or other restrictions with
respect to the settlement or exercise of any Award, including a window-period
limitation, as may be imposed in the discretion of the Administrator.

 

(c)                                  Stockholder Rights.  Until Stock is deemed
delivered in accordance with Section 20(b), no right to vote or receive
dividends or any other rights of a stockholder will exist with respect to shares
of Stock to be issued in connection with an Award, notwithstanding the exercise
of a Stock Option or any other action by the grantee with respect to an Award.

 

(d)                                 Other Compensation Arrangements; No
Employment Rights.  Nothing contained in this Plan shall prevent the Board from
adopting other or additional compensation arrangements, including trusts, and
such arrangements may be either generally applicable or applicable only in
specific cases.  The adoption of this Plan and the grant of Awards do not

 

17

--------------------------------------------------------------------------------


 

confer upon any employee any right to continued employment with the Company or
any Subsidiary.

 

(e)                                  Trading Policy Restrictions.  Option
exercises and other Awards under the Plan shall be subject to the Company’s
insider trading policies and procedures, as in effect from time to time.

 

(f)                                   Clawback Policy.  Awards under the Plan
shall be subject to the Company’s clawback policy, as in effect from time to
time.

 

SECTION 21.  EFFECTIVE DATE OF PLAN

 

This Plan shall become effective upon stockholder approval in accordance with
applicable state law, the Company’s bylaws and articles of incorporation, and
applicable stock exchange rules.  No grants of Stock Options and other Awards
may be made hereunder after the tenth anniversary of the Effective Date and no
grants of Incentive Stock Options may be made hereunder after the tenth
anniversary of the date the Plan is approved by the Board.

 

SECTION 22.  GOVERNING LAW

 

This Plan and all Awards and actions taken thereunder shall be governed by, and
construed in accordance with, the laws of the State of Delaware, applied without
regard to conflict of law principles.

 

DATE APPROVED BY BOARD OF DIRECTORS: MAY 20, 2015

 

DATE APPROVED BY STOCKHOLDERS:  SEPTEMBER 1, 2015

 

18

--------------------------------------------------------------------------------


 

NON-QUALIFIED STOCK OPTION AGREEMENT
FOR COMPANY EMPLOYEES

 

UNDER THE VIRTUSA CORPORATION
2015 STOCK OPTION AND INCENTIVE PLAN

 

Pursuant to the Virtusa Corporation 2015 Stock Option and Incentive Plan (the
“Plan”), Virtusa Corporation, a Delaware corporation (together with its
successors, the “Company”) hereby grants to the person named (the “Optionee” or
(“Grantee”) in the Notice of Grant of Stock Option (the “Notice”) which is
either attached hereto or provided electronically to the Optionee, a
non-qualified stock option (the “Stock Option”) to purchase on or prior to the
Expiration Date (as defined in the Notice) all or part of the number of shares
of Common Stock, par value $0.01 per share (the “Option Shares”) of the Company
specified in the Notice (under Number of Option Shares) at the Exercise Price
per Share specified in the Notice, subject to the terms and conditions set forth
herein, the Notice and in the Plan, including the adjustment provision thereof.
All capitalized terms used herein and not otherwise defined shall have the
respective meanings set forth in the Notice and the Plan (as applicable). This
Stock Option is not intended to be an “incentive stock option” under Section 422
of the Internal Revenue Code of 1986, as amended.

 

1.                                      Exercisability Schedule. No portion of
this Stock Option may be exercised until such portion shall have become
exercisable. Except as set forth herein, and subject to the discretion of the
Administrator (as defined in Section 2 of the Plan) to accelerate the
exercisability schedule hereunder, this Stock Option shall be exercisable with
respect to the number of Option Shares and on the dates as set forth in the
Notice. Once exercisable, this Stock Option shall continue to be exercisable at
any time or times prior to the close of business on the Expiration Date, subject
to the provisions hereof, the Notice (including vesting provisions) and of the
Plan.

 

2.                                      Manner of Exercise.

 

(a)                                 The Optionee may exercise this Stock Option
only in the following manner: from time to time on or prior to the Expiration
Date of this Stock Option, the Optionee may execute and deliver to the
Corporation a Notice of Exercise for the Option Shares to the Administrator of
his or her election to purchase some or all of the Option Shares purchasable at
the time of such notice. This notice shall specify the number of Option Shares
to be purchased.

 

Payment of the purchase price for the Option Shares may be made by one or more
of the following methods: (i) in cash, by certified or bank check or other
instrument acceptable to the Administrator; (ii) through the delivery (or
attestation to the ownership) of shares of Stock that have been purchased by the
Optionee on the open market or that are beneficially owned by the Optionee and
are not then subject to any restrictions under any Company plan and that
otherwise satisfy any holding periods as may be required by the Administrator;
(iii) by the Optionee delivering to the Company a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Company cash or a check payable and acceptable to the Company to pay the
option purchase price, provided that in the event the

 

--------------------------------------------------------------------------------


 

Optionee chooses to pay the option purchase price as so provided, the Optionee
and the broker shall comply with such procedures and enter into such agreements
of indemnity and other agreements as the Administrator shall prescribe as a
condition of such payment procedure; or (iv) a combination of (i), (ii) and
(iii) above. Payment instruments will be received subject to collection.

 

The transfer to the Optionee on the records of the Company or of the transfer
agent of the Option Shares will be contingent upon (i) the Company’s receipt
from the Optionee of the full purchase price for the Option Shares, as set forth
above, (ii) the fulfillment of any other requirements contained herein or in the
Plan or in any other agreement or provision of laws, and (iii) the receipt by
the Company of any agreement, statement or other evidence that the Company may
require to satisfy itself that the issuance of Stock to be purchased pursuant to
the exercise of Stock Options under the Plan and any subsequent resale of the
shares of Stock will be in compliance with applicable laws and regulations. In
the event the Optionee chooses to pay the purchase price by previously-owned
shares of Stock through the attestation method, the number of shares of Stock
transferred to the Optionee upon the exercise of the Stock Option shall be net
of the Shares attested to.

 

(b)                                 The shares of Stock purchased upon exercise
of this Stock Option shall be transferred to the Optionee on the records of the
Company or of the transfer agent upon compliance to the satisfaction of the
Administrator with all requirements under applicable laws or regulations in
connection with such issuance and with the requirements hereof and of the Plan.
The determination of the Administrator as to such compliance shall be final and
binding on the Optionee. The Optionee shall not be deemed to be the holder of,
or to have any of the rights of a holder with respect to, any shares of Stock
subject to this Stock Option unless and until this Stock Option shall have been
exercised pursuant to the terms hereof, the Company or the transfer agent shall
have transferred the shares to the Optionee, and the Optionee’s name shall have
been entered as the stockholder of record on the books of the Company.
Thereupon, the Optionee shall have full voting, dividend and other ownership
rights with respect to such shares of Stock.

 

(c)                                  The minimum number of shares with respect
to which this Stock Option may be exercised at any one time shall be 100 shares,
unless the number of shares with respect to which this Stock Option is being
exercised is the total number of shares subject to exercise under this Stock
Option at the time.

 

(d)                                 Notwithstanding any other provision hereof
or of the Plan, no portion of this Stock Option shall be exercisable after the
Expiration Date hereof.

 

3.                                      Termination of Employment. If the
Optionee’s employment by the Company or a Subsidiary (as defined in the Plan) is
terminated, the period within which to exercise the Stock Option may be subject
to earlier termination as set forth below.

 

(a)                                 Termination Due to Death. If the Optionee’s
employment terminates by reason of the Optionee’s death, any portion of this
Stock Option outstanding on such date may thereafter be exercised by the
Optionee’s legal representative or legatee for a period of 12 months from the
date of death or until the Expiration Date, if earlier.

 

2

--------------------------------------------------------------------------------


 

(b)                                 Termination Due to Disability. If the
Optionee’s employment terminates by reason of the Optionee’s disability (as
determined by the Administrator), any portion of this Stock Option outstanding
on such date may thereafter be exercised by the Optionee for a period of 12
months from the date of termination or until the Expiration Date, if earlier.

 

(c)                                  Termination for Cause. If the Optionee’s
employment terminates for Cause, any portion of this Stock Option outstanding on
such date shall terminate immediately and be of no further force and effect. For
purposes hereof, “Cause” shall mean, unless otherwise provided in an employment
agreement between the Company and the Optionee, a determination by the
Administrator that the Optionee shall be dismissed as a result of (i) any
material breach by the Optionee of any agreement between the Optionee and the
Company; (ii) the conviction of, indictment for or plea of nolo contendere by
the Optionee to a felony or a crime involving moral turpitude; or (iii) any
material misconduct or willful and deliberate non-performance (other than by
reason of disability) by the Optionee of the Optionee’s duties to the Company.
(d) Other Termination. If the Optionee’s employment terminates for any reason
other than the Optionee’s death, the Optionee’s disability or Cause, and unless
otherwise determined by the Administrator, any portion of this Stock Option
outstanding on such date may be exercised, to the extent exercisable on the date
of termination, for a period of three months from the date of termination or
until the Expiration Date, if earlier. Any portion of this Stock Option that is
not exercisable on the date of termination shall terminate immediately and be of
no further force or effect.

 

The Administrator’s determination of the reason for termination of the
Optionee’s employment shall be conclusive and binding on the Optionee and his or
her representatives or legatees.

 

4.                                      Incorporation of Plan. Notwithstanding
anything herein to the contrary, this Stock Option shall be subject to and
governed by all the terms and conditions of the Plan, including the powers of
the Administrator set forth in Section 2(b) of the Plan and the powers of the
Administrator under Section 18 of the Plan to amend or cancel this Stock Option
if required by, or necessary to comply with, applicable law. Capitalized terms
in this Agreement shall have the meaning specified in the Plan, unless a
different meaning is specified herein. The Board may, at any time, amend or
discontinue the Plan and the Administrator may, at any time, amend or cancel any
outstanding Award for the purpose of satisfying changes in law or for any other
lawful purpose, but no such action shall adversely affect rights under any
outstanding Award without the holder’s consent.

 

5.                                      Transferability. This Agreement is
personal to the Optionee, is non-assignable and is not transferable in any
manner, by operation of law or otherwise, other than by will or the laws of
descent and distribution. This Stock Option is exercisable, during the
Optionee’s lifetime, only by the Optionee, and thereafter, only by the
Optionee’s legal representative or legatee.

 

6.                                      Tax Withholding. The Optionee shall, not
later than the date as of which the exercise of this Stock Option becomes a
taxable event for income tax purposes, pay to the

 

3

--------------------------------------------------------------------------------


 

Company or make arrangements satisfactory to the Administrator for payment of
any federal, state, local, or foreign taxes required by law to be withheld on
account of such taxable event. The Optionee may elect to have the minimum
required tax withholding obligation satisfied, in whole or in part, by
authorizing the Company to withhold from shares of Stock to be issued a number
of shares of Stock with an aggregate Fair Market Value that would satisfy the
withholding amount due.

 

7.                                      No Obligation to Continue Employment.
Neither the Company nor any Subsidiary is obligated by or as a result of the
Plan or this Agreement to continue the Optionee in employment and neither the
Plan nor this Agreement shall interfere in any way with the right of the Company
or any Subsidiary to terminate the employment of the Optionee at any time.

 

8.                                      Notices. Notices hereunder shall be
delivered electronically through the procedure set forth on the website
maintained by the Corporation-designated brokerage firm for awards under the
Plan or in writing and addressed to the Corporation at its principal place of
business. Any notice required to be given or delivered to Optionee shall be
delivered electronically or in writing addressed to Optionee at the most recent
address on file with the Corporation for the Optionee. All notices shall be
deemed effective upon personal or electronic delivery or upon deposit in the
U.S. mail, postage prepaid and properly addressed to the party to be notified.

 

9.                                      Data Privacy. The Optionee hereby
explicitly and unambiguously consents to the collection, use and transfer, in
electronic or other form, of the Optionee’s personal data as described in this
Agreement by and among, as applicable, the Company for the exclusive purpose of
implementing, administering and managing the Optionee’s participation in the
Plan.

 

The Optionee understands that the Company may hold certain personal information
about the Optionee, including, but not limited to, the Optionee’s name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any stock or
directorships held in the Company, details of all Share Options or any other
entitlement to Stock Options awarded, canceled, exercised, vested, unvested or
outstanding in the Optionee’s favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Personal Data”).

 

The Optionee understands that Personal Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in the United States, the Optionee’s
country, or elsewhere, and that the recipient’s country may have different data
privacy laws and protections than the Optionee’s country. The Optionee
understands that he or she may request a list with the names and addresses of
any potential recipients of the Personal Data by contacting the Optionee’s local
human resources representative. The Optionee authorizes the recipients to
receive, possess, use, retain and transfer the Personal Data, in electronic or
other form, for the purposes of implementing, administering and managing the
Optionee’s participation in the Plan, including any requisite transfer of such
Personal Data as may be required to a broker or other third party with whom the
Optionee may elect to deposit any Option Shares received upon exercise of the
Stock Option. The Optionee understands that Personal Data will be held only as
long as is necessary to implement, administer and manage the Optionee’s
participation in the Plan. The Optionee understands that he or she may, at any
time, view Personal Data, request additional information about the storage and

 

4

--------------------------------------------------------------------------------


 

processing of Personal Data, require any necessary amendments to Personal Data
or refuse or withdraw the consents herein, without cost, by contacting in
writing the Optionee’s local human resources representative. The Optionee
understands that refusal or withdrawal of consent may affect the Optionee’s
ability to participate in the Plan or to realize benefits from the Option
Shares. For more information on the consequences of the Optionee’s refusal to
consent or withdrawal of consent, the Optionee understands that he or she may
contact his or her local human resources representative.

 

 

 

VIRTUSA CORPORATION

 

 

 

 

 

By:

/s/ Thomas R Holler

 

THOMAS R. HOLLER

 

EVP & CSO

 

5

--------------------------------------------------------------------------------


 

NON-QUALIFIED STOCK OPTION AGREEMENT
FOR NON-EMPLOYEE DIRECTORS

 

UNDER THE VIRTUSA CORPORATION
2015 STOCK OPTION AND INCENTIVE PLAN

 

Pursuant to the Virtusa Corporation 2015 Stock Option and Incentive Plan (the
“Plan”), Virtusa Corporation, a Delaware corporation (together with its
successors, the “Company”) hereby grants to the person named (the “Optionee” or
(“Grantee”) in the Notice of Grant of Stock Option (the “Notice”) which is
either attached hereto or provided electronically to the Optionee,  a
non-qualified stock option (the “Stock Option”) to purchase on or prior to the
Expiration Date (as defined in the Notice) all or part of the number of shares
of Common Stock, par value $0.01 per share (the “Option Shares”) of the Company
specified in the Notice (under Number of Option Shares) at the Exercise Price
per Share specified in the Notice, subject to the terms and conditions set forth
herein, the Notice and in the Plan, including the adjustment provision thereof. 
All capitalized terms used herein and not otherwise defined shall have the
respective meanings set forth in the Notice and the Plan (as applicable).  This
Stock Option is not intended to be an “incentive stock option” under Section 422
of the Internal Revenue Code of 1986, as amended.

 

1.                                      Exercisability Schedule.  No portion of
this Stock Option may be exercised until such portion shall have become
exercisable.  Except as set forth herein, and subject to the discretion of the
Administrator (as defined in Section 2 of the Plan) to accelerate the
exercisability schedule hereunder, this Stock Option shall be exercisable with
respect to the number of Option Shares and on the dates as set forth in the
Notice.

 

In the case of and subject to the consummation of a Sale Event, the Optionee
shall be entitled to a twelve (12) month acceleration of all unvested Option
Shares so that the shares that would have vested in the one-year period
following such Sale Event become immediately vested and the remaining unvested
Option Shares would continue to vest quarterly but on a schedule that would be
twelve (12) months earlier than had the Sale Event not transpired.  Once
exercisable, this Stock Option shall continue to be exercisable at any time or
times prior to the close of business on the Expiration Date, subject to the
provisions hereof and of the Plan.

 

2.                                      Manner of Exercise.

 

(a)                                 The Optionee may exercise this Stock Option
only in the following manner:  from time to time on or prior to the Expiration
Date of this Stock Option, the Optionee may give written notice to the
Administrator of his or her election to purchase some or all of the Option
Shares purchasable at the time of such notice.  This notice shall specify the
number of Option Shares to be purchased.

 

Payment of the purchase price for the Option Shares may be made by one or more
of the following methods:  (i) in cash, by certified or bank check or other
instrument acceptable to the Administrator; (ii) through the delivery (or
attestation to the ownership) of shares of Stock that

 

--------------------------------------------------------------------------------


 

have been purchased by the Optionee on the open market or that are beneficially
owned by the Optionee and are not then subject to any restrictions under any
Company plan and that otherwise satisfy any holding periods as may be required
by the Administrator; (iii) by the Optionee delivering to the Company a properly
executed exercise notice together with irrevocable instructions to a broker to
promptly deliver to the Company cash or a check payable and acceptable to the
Company to pay the option purchase price, provided that in the event the
Optionee chooses to pay the option purchase price as so provided, the Optionee
and the broker shall comply with such procedures and enter into such agreements
of indemnity and other agreements as the Administrator shall prescribe as a
condition of such payment procedure; or (iv) a combination of (i), (ii) and
(iii) above.  Payment instruments will be received subject to collection.

 

The transfer to the Optionee on the records of the Company or of the transfer
agent of the Option Shares will be contingent upon (i) the Company’s receipt
from the Optionee of the full purchase price for the Option Shares, as set forth
above, (ii) the fulfillment of any other requirements contained herein or in the
Plan or in any other agreement or provision of laws, and (iii) the receipt by
the Company of any agreement, statement or other evidence that the Company may
require to satisfy itself that the issuance of Stock to be purchased pursuant to
the exercise of Stock Options under the Plan and any subsequent resale of the
shares of Stock will be in compliance with applicable laws and regulations.  In
the event the Optionee chooses to pay the purchase price by previously-owned
shares of Stock through the attestation method, the number of shares of Stock
transferred to the Optionee upon the exercise of the Stock Option shall be net
of the Shares attested to.

 

(b)                                 The shares of Stock purchased upon exercise
of this Stock Option shall be transferred to the Optionee on the records of the
Company or of the transfer agent upon compliance to the satisfaction of the
Administrator with all requirements under applicable laws or regulations in
connection with such transfer and with the requirements hereof and of the Plan. 
The determination of the Administrator as to such compliance shall be final and
binding on the Optionee.  The Optionee shall not be deemed to be the holder of,
or to have any of the rights of a holder with respect to, any shares of Stock
subject to this Stock Option unless and until this Stock Option shall have been
exercised pursuant to the terms hereof, the Company or the transfer agent shall
have transferred the shares to the Optionee, and the Optionee’s name shall have
been entered as the stockholder of record on the books of the Company. 
Thereupon, the Optionee shall have full voting, dividend and other ownership
rights with respect to such shares of Stock.

 

(c)                                  The minimum number of shares with respect
to which this Stock Option may be exercised at any one time shall be 100 shares,
unless the number of shares with respect to which this Stock Option is being
exercised is the total number of shares subject to exercise under this Stock
Option at the time.

 

(d)                                 Notwithstanding any other provision hereof
or of the Plan, no portion of this Stock Option shall be exercisable after the
Expiration Date hereof.

 

3.                                      Termination as Director. If the Optionee
ceases to be a Director of the Company, the period within which to exercise the
Stock Option may be subject to earlier termination as set forth below.

 

2

--------------------------------------------------------------------------------


 

(a)                                 Termination by Reason of Death.  If the
Optionee ceases to be a Director by reason of the Optionee’s death, any portion
of this Stock Option outstanding on such date may be exercised by his or her
legal representative or legatee for a period of 12 months from the date of death
or until the Expiration Date, if earlier.

 

(b)                                 Other Termination.  If the Optionee ceases
to be a Director for any reason other than the Optionee’s death, any portion of
this Stock Option outstanding on such date may be exercised for a period of six
months from the date of termination or until the Expiration Date, if earlier.

 

4.                                      Incorporation of Plan.  Notwithstanding
anything herein to the contrary, this Stock Option shall be subject to and
governed by all the terms and conditions of the Plan, including the powers of
the Administrator set forth in Section 2(b) of the Plan and the powers of the
Administrator under Section 18 of the Plan to amend or cancel this Stock Option
if required by, or necessary to comply with, applicable law.  Capitalized terms
in this Agreement shall have the meaning specified in the Plan, unless a
different meaning is specified herein.

 

5.                                      Transferability.  This Agreement is
personal to the Optionee, is non-assignable and is not transferable in any
manner, by operation of law or otherwise, other than by will or the laws of
descent and distribution.  This Stock Option is exercisable, during the
Optionee’s lifetime, only by the Optionee, and thereafter, only by the
Optionee’s legal representative or legatee.

 

6.                                      No Obligation to Continue as a
Director.  Neither the Plan nor this Stock Option confers upon the Optionee any
rights with respect to continuance as a Director.

 

7.                                      Notices. Notices hereunder shall be
delivered electronically through the procedure set forth on the website
maintained by the Corporation-designated brokerage firm for awards under the
Plan or in writing and addressed to the Corporation at its principal place of
business. Any notice required to be given or delivered to Optionee shall be
delivered electronically or in writing addressed to Optionee at the most recent
address on file with the Corporation for the Optionee. All notices shall be
deemed effective upon personal or electronic delivery or upon deposit in the
U.S. mail, postage prepaid and properly addressed to the party to be notified.

 

8.                                      Amendment.  Pursuant to Section 18 of
the Plan, the Administrator may at any time amend or cancel any outstanding
portion of this Stock Option, but no such action may be taken that adversely
affects the Optionee’s rights under this Agreement without the Optionee’s
consent.

 

9.                                      Data Privacy. The Optionee hereby
explicitly and unambiguously consents to the collection, use and transfer, in
electronic or other form, of the Optionee’s personal data as described in this
Agreement by and among, as applicable, the Company for the exclusive purpose of
implementing, administering and managing the Optionee’s participation in the
Plan.

 

The Optionee understands that the Company may hold certain personal information
about the Optionee, including, but not limited to, the Optionee’s name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality,

 

3

--------------------------------------------------------------------------------


 

job title, any stock or directorships held in the Company, details of all Share
Options or any other entitlement to Stock Options awarded, canceled, exercised,
vested, unvested or outstanding in the Optionee’s favor, for the exclusive
purpose of implementing, administering and managing the Plan (“Personal Data”).

 

The Optionee understands that Personal Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in the United States, the Optionee’s
country, or elsewhere, and that the recipient’s country may have different data
privacy laws and protections than the Optionee’s country. The Optionee
understands that he or she may request a list with the names and addresses of
any potential recipients of the Personal Data by contacting the Optionee’s local
human resources representative. The Optionee authorizes the recipients to
receive, possess, use, retain and transfer the Personal Data, in electronic or
other form, for the purposes of implementing, administering and managing the
Optionee’s participation in the Plan, including any requisite transfer of such
Personal Data as may be required to a broker or other third party with whom the
Optionee may elect to deposit any Option Shares received upon exercise of the
Stock Option. The Optionee understands that Personal Data will be held only as
long as is necessary to implement, administer and manage the Optionee’s
participation in the Plan. The Optionee understands that he or she may, at any
time, view Personal Data, request additional information about the storage and
processing of Personal Data, require any necessary amendments to Personal Data
or refuse or withdraw the consents herein, without cost, by contacting in
writing the Optionee’s local human resources representative. The Optionee
understands that refusal or withdrawal of consent may affect the Optionee’s
ability to participate in the Plan or to realize benefits from the Option
Shares. For more information on the consequences of the Optionee’s refusal to
consent or withdrawal of consent, the Optionee understands that he or she may
contact his or her local human resources representative.

 

 

 

VIRTUSA CORPORATION

 

 

 

 

 

By:

/s/ Thomas R Holler

 

 

THOMAS R. HOLLER

 

 

 

 

 

EVP & CSO

 

4

--------------------------------------------------------------------------------


 

NON-QUALIFIED STOCK OPTION AGREEMENT
FOR COMPANY EMPLOYEES-INDIA

 

UNDER THE VIRTUSA CORPORATION
2015 STOCK OPTION AND INCENTIVE PLAN

 

Pursuant to the Virtusa Corporation 2015 Stock Option and Incentive (the
“Plan”), Virtusa Corporation, a Delaware corporation (together with its
successors, the “Company”) hereby grants to the person named (the “Optionee” or
(“Grantee”) in the Notice of Grant of Stock Option (the “Notice”) which is
either attached hereto or provided electronically to the Optionee,  a
non-qualified stock option (the “Stock Option”) to purchase on or prior to the
Expiration Date (as defined in the Notice) all or part of the number of shares
of Common Stock, par value $0.01 per share (the “Option Shares”) of the Company
specified in the Notice (under Number of Option Shares) at the Exercise Price
per Share specified in the Notice, subject to the terms and conditions set forth
herein, the Notice and in the Plan, including the adjustment provision thereof. 
All capitalized terms used herein and not otherwise defined shall have the
respective meanings set forth in the Notice and the Plan (as applicable).  This
Stock Option is not intended to be an “incentive stock option” under Section 422
of the Internal Revenue Code of 1986, as amended.

 

1.                                      Exercisability Schedule.  No portion of
this Stock Option may be exercised until such portion shall have become
exercisable.  Except as set forth herein, and subject to the discretion of the
Administrator (as defined in Section 2 of the Plan) to accelerate the
exercisability schedule hereunder, this Stock Option shall be exercisable with
respect to the number of Option Shares and on the dates as set forth in the
Notice.  Once exercisable, this Stock Option shall continue to be exercisable at
any time or times prior to the close of business on the Expiration Date, subject
to the provisions hereof, the Notice (including vesting provisions) and of the
Plan.

 

2.                                      Manner of Exercise.

 

(a)                                 The Optionee may exercise this Stock Option
only in the following manner:  from time to time on or prior to the Expiration
Date of this Stock Option, the Optionee may execute and deliver to the
Corporation a Notice of Exercise for the Option Shares to the Administrator of
his or her election to purchase some or all of the Option Shares purchasable at
the time of such notice.  This notice shall specify the number of Option Shares
to be purchased.

 

Payment of the purchase price for the Option Shares may be made by one or more
of the following methods:  (i) in cash, by certified or bank check or other
instrument acceptable to the Administrator; (ii) through the delivery (or
attestation to the ownership) of shares of Stock that have been purchased by the
Optionee on the open market or that are beneficially owned by the Optionee and
are not then subject to any restrictions under any Company plan and that
otherwise satisfy any holding periods as may be required by the Administrator;
(iii) by the Optionee delivering to the Company a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Company cash or a check payable and acceptable to the Company to pay the
option purchase price, provided that in the event the Optionee chooses to pay
the option purchase price as so provided, the Optionee and the broker shall
comply with such procedures and enter into such agreements of indemnity and
other

 

--------------------------------------------------------------------------------


 

agreements as the Administrator shall prescribe as a condition of such payment
procedure; or (iv) a combination of (i), (ii) and (iii) above.  Payment
instruments will be received subject to collection.

 

The transfer to the Optionee on the records of the Company or of the transfer
agent of the Option Shares will be contingent upon (i) the Company’s receipt
from the Optionee of the full purchase price for the Option Shares, as set forth
above, (ii) the fulfillment of any other requirements contained herein or in the
Plan or in any other agreement or provision of laws, and (iii) the receipt by
the Company of any agreement, statement or other evidence that the Company may
require to satisfy itself that the issuance of Stock to be purchased pursuant to
the exercise of Stock Options under the Plan and any subsequent resale of the
shares of Stock will be in compliance with applicable laws and regulations.  In
the event the Optionee chooses to pay the purchase price by previously-owned
shares of Stock through the attestation method, the number of shares of Stock
transferred to the Optionee upon the exercise of the Stock Option shall be net
of the Shares attested to.

 

(b)                                 The shares of Stock purchased upon exercise
of this Stock Option shall be transferred to the Optionee on the records of the
Company or of the transfer agent upon compliance to the satisfaction of the
Administrator with all requirements under applicable laws or regulations in
connection with such issuance and with the requirements hereof and of the Plan. 
The determination of the Administrator as to such compliance shall be final and
binding on the Optionee.  The Optionee shall not be deemed to be the holder of,
or to have any of the rights of a holder with respect to, any shares of Stock
subject to this Stock Option unless and until this Stock Option shall have been
exercised pursuant to the terms hereof, the Company or the transfer agent shall
have transferred the shares to the Optionee, and the Optionee’s name shall have
been entered as the stockholder of record on the books of the Company. 
Thereupon, the Optionee shall have full voting, dividend and other ownership
rights with respect to such shares of Stock.

 

(c)                                  The minimum number of shares with respect
to which this Stock Option may be exercised at any one time shall be 100 shares,
unless the number of shares with respect to which this Stock Option is being
exercised is the total number of shares subject to exercise under this Stock
Option at the time.

 

(d)                                 Notwithstanding any other provision hereof
or of the Plan, no portion of this Stock Option shall be exercisable after the
Expiration Date hereof.

 

3.                                      Termination of Employment.  If the
Optionee’s employment by the Company or a Subsidiary (as defined in the Plan) is
terminated, the period within which to exercise the Stock Option may be subject
to earlier termination as set forth below.

 

(a)                                 Termination Due to Death.  If the Optionee’s
employment terminates by reason of the Optionee’s death, any portion of this
Stock Option outstanding on such date may thereafter be exercised by the
Optionee’s legal representative or legatee for a period of 12 months from the
date of death or until the Expiration Date, if earlier.

 

(b)                                 Termination Due to Disability.  If the
Optionee’s employment terminates by reason of the Optionee’s disability (as
determined by the Administrator), any portion of this Stock Option outstanding
on such date may thereafter be exercised by the Optionee for a period of 12
months from the date of termination or until the Expiration Date, if earlier.

 

2

--------------------------------------------------------------------------------


 

(c)                                  Termination for Cause.  If the Optionee’s
employment terminates for Cause, any portion of this Stock Option outstanding on
such date shall terminate immediately and be of no further force and effect. 
For purposes hereof, “Cause” shall mean, unless otherwise provided in an
employment agreement between the Company and the Optionee, a determination by
the Administrator that the Optionee shall be dismissed as a result of (i) any
material breach by the Optionee of any agreement between the Optionee and the
Company; (ii) the conviction of, indictment for or plea of nolo contendere by
the Optionee to a felony or a crime involving moral turpitude; or (iii) any
material misconduct or willful and deliberate non-performance (other than by
reason of disability) by the Optionee of the Optionee’s duties to the Company.

 

(d)                                 Other Termination.  If the Optionee’s
employment terminates for any reason other than the Optionee’s death, the
Optionee’s disability or Cause, and unless otherwise determined by the
Administrator, any portion of this Stock Option outstanding on such date may be
exercised, to the extent exercisable on the date of termination, for a period of
three months from the date of termination or until the Expiration Date, if
earlier.  Any portion of this Stock Option that is not exercisable on the date
of termination shall terminate immediately and be of no further force or effect.

 

The Administrator’s determination of the reason for termination of the
Optionee’s employment shall be conclusive and binding on the Optionee and his or
her representatives or legatees.

 

4.                                      Incorporation of Plan.  Notwithstanding
anything herein to the contrary, this Stock Option shall be subject to and
governed by all the terms and conditions of the Plan, including the powers of
the Administrator set forth in Section 2(b) of the Plan and the powers of the
Administrator under Section 18 of the Plan to amend or cancel this Stock Option
if required by, or necessary to comply with, applicable law.  Capitalized terms
in this Agreement shall have the meaning specified in the Plan, unless a
different meaning is specified herein.  The Board may, at any time, amend or
discontinue the Plan and the Administrator may, at any time, amend or cancel any
outstanding Award for the purpose of satisfying changes in law or for any other
lawful purpose, but no such action shall adversely affect rights under any
outstanding Award without the holder’s consent.

 

5.                                      Transferability.  This Agreement is
personal to the Optionee, is non-assignable and is not transferable in any
manner, by operation of law or otherwise, other than by will or the laws of
descent and distribution.  This Stock Option is exercisable, during the
Optionee’s lifetime, only by the Optionee, and thereafter, only by the
Optionee’s legal representative or legatee.

 

6.                                      Tax Withholding.  (a)  The Optionee
shall, not later than the date as of which the exercise of this Stock Option
becomes a taxable event for income tax purposes, pay to the Company or make
arrangements satisfactory to the Administrator for payment of any federal,
state, local or foreign taxes required by law to be withheld on account of such
taxable event.  The Optionee may elect to have the minimum required tax
withholding obligation satisfied, in whole or in part, by authorizing the
Company to withhold from shares of Stock to be issued a number of shares of
Stock with an aggregate Fair Market Value that would satisfy the withholding
amount due. The amount subject to tax is calculated based on the fair market
value on the date of

 

3

--------------------------------------------------------------------------------


 

vest (as determined by a Category 1 Merchant Banker in India and is updated each
180 days as required under Indian tax law). The Company has no responsibility or
obligation to obtain the most favorable valuation possible nor obtain valuations
more frequently than required under Indian tax law.

 

7.                                      (No Obligation to Continue Employment. 
Neither the Company nor any Subsidiary is obligated by or as a result of the
Plan or this Agreement to continue the Optionee in employment and neither the
Plan nor this Agreement shall interfere in any way with the right of the Company
or any Subsidiary to terminate the employment of the Optionee at any time.

 

8.                                      Notices.  Notices hereunder shall be
delivered electronically through the procedure set forth on the website
maintained by the Corporation-designated brokerage firm for awards under the
Plan or in writing and addressed to the Corporation at its principal place of
business. Any notice required to be given or delivered to Optionee shall be
delivered electronically or in writing addressed to Optionee at the most recent
address on file with the Corporation for the Optionee. All notices shall be
deemed effective upon personal or electronic delivery or upon deposit in the
U.S. mail, postage prepaid and properly addressed to the party to be notified.

 

9.                                      Data Privacy. The Optionee hereby
explicitly and unambiguously consents to the collection, use and transfer, in
electronic or other form, of the Optionee’s personal data as described in this
Agreement by and among, as applicable, the Company for the exclusive purpose of
implementing, administering and managing the Optionee’s participation in the
Plan.

 

The Optionee understands that the Company may hold certain personal information
about the Optionee, including, but not limited to, the Optionee’s name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any stock or
directorships held in the Company, details of all Share Options or any other
entitlement to Stock Options awarded, canceled, exercised, vested, unvested or
outstanding in the Optionee’s favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Personal Data”).

 

The Optionee understands that Personal Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in the United States, the Optionee’s
country, or elsewhere, and that the recipient’s country may have different data
privacy laws and protections than the Optionee’s country. The Optionee
understands that he or she may request a list with the names and addresses of
any potential recipients of the Personal Data by contacting the Optionee’s local
human resources representative. The Optionee authorizes the recipients to
receive, possess, use, retain and transfer the Personal Data, in electronic or
other form, for the purposes of implementing, administering and managing the
Optionee’s participation in the Plan, including any requisite transfer of such
Personal Data as may be required to a broker or other third party with whom the
Optionee may elect to deposit any Option Shares received upon exercise of the
Stock Option. The Optionee understands that Personal Data will be held only as
long as is necessary to implement, administer and manage the Optionee’s
participation in the Plan. The Optionee understands that he or she

 

4

--------------------------------------------------------------------------------


 

may, at any time, view Personal Data, request additional information about the
storage and processing of Personal Data, require any necessary amendments to
Personal Data or refuse or withdraw the consents herein, without cost, by
contacting in writing the Optionee’s local human resources representative. The
Optionee understands that refusal or withdrawal of consent may affect the
Optionee’s ability to participate in the Plan or to realize benefits from the
Option Shares. For more information on the consequences of the Optionee’s
refusal to consent or withdrawal of consent, the Optionee understands that he or
she may contact his or her local human resources representative.

 

 

 

VIRTUSA CORPORATION

 

 

 

 

 

By:

/s/ Thomas R Holler

 

 

THOMAS R. HOLLER

 

 

 

 

 

EVP & CSO

 

5

--------------------------------------------------------------------------------


 

RESTRICTED STOCK AWARD AGREEMENT

TIME-BASED VESTING

FOR COMPANY EMPLOYEES

 

UNDER THE VIRTUSA CORPORATION
2015 STOCK OPTION AND INCENTIVE PLAN

 

Pursuant to the Virtusa Corporation 2015 Stock Option and Incentive Plan as
amended through the date hereof (the “Plan”), Virtusa Corporation, a Delaware
corporation (together with its successors, the “Company”) hereby grants to the
person named (the “Grantee”) in the Notice of Grant of Restricted Stock Award
(the “Notice”) which is either attached hereto or provided electronically to the
Grantee, a Restricted Stock Award (a “Restricted Stock Award”).  The Grantee
shall receive the number of shares of Common Stock, par value $0.01 per share
(the “Stock”) of the Company specified in the Notice, subject to the
restrictions and conditions set forth herein, the Notice and in the Plan
including the adjustment provision thereof.  The Company acknowledges the
receipt from the Grantee of an amount equal to the aggregate par value for the
Stock in the form of cash, services or other appropriate consideration.  All
capitalized terms used herein and not otherwise defined shall have the
respective meanings set forth in the Notice and the Plan (as applicable).

 

1.                                      Acceptance of Award.  The Grantee shall
accept this Restricted Stock Award by signing and delivering to the Company a
copy of the Notice (or otherwise accepting by electronic approval in compliance
with the Company’s electronic acceptance process).  The shares of Restricted
Stock granted hereunder shall be issued and held by the Company’s transfer agent
in book entry form, and the Grantee’s name shall be entered as the stockholder
of record on the books of the Company.  The Grantee shall have all the rights of
a stockholder with respect to such shares, including voting and dividend rights,
subject, however, to the restrictions and conditions specified in Paragraph 2
below, the Plan and the Notice.

 

2.                                      Restrictions and Conditions.

 

(a)                                 Any book entries for the shares of
Restricted Stock granted herein shall bear an appropriate legend, as determined
by the Administrator in its sole discretion, to the effect that such shares are
subject to restrictions as set forth herein and in the Plan.

 

(b)                                 Shares of Restricted Stock granted herein
may not be sold, assigned, transferred, pledged or otherwise encumbered or
disposed of by the Grantee prior to vesting.

 

(c)                                  If the Grantee’s employment with the
Company and its Subsidiaries is voluntarily or involuntarily terminated for any
reason (including death) and Grantee’s service relationship with the Company and
its Subsidiaries is terminated, prior to vesting of shares of Restricted Stock
granted herein, all shares of Restricted Stock not vested as of such date shall
immediately and automatically be forfeited and returned to the Company.

 

3.                                      Vesting of Restricted Stock.  The
restrictions and conditions in Paragraph 2 of this Agreement shall lapse on the
Vesting Date or Dates specified in the Notice so long as the

 

--------------------------------------------------------------------------------


 

Grantee remains an employee of the Company or a Subsidiary on such Dates or
otherwise maintains a service relationship with the Company or its
Subsidiaries.  If a series of Vesting Dates is specified, then the restrictions
and conditions in Paragraph 2 shall lapse only with respect to the number of
shares of Restricted Stock specified as vested on such date.  Subsequent to such
Vesting Date or Dates, the shares of Stock on which all restrictions and
conditions have lapsed shall no longer be deemed Restricted Stock.  The
Administrator may at any time accelerate the vesting schedule specified in this
Paragraph 3.

 

4.                                      Dividends.  Any dividends issuable
on shares of Restricted Stock which are not vested shall be held in escrow by
the Company and subject to forfeiture to the same extent as such unvested shares
of Restricted Stock.  Such dividends shall be paid to the Grantee if, and to the
extent, that such unvested shares of the Restricted Stock become vested.

 

5.                                      Incorporation of Plan.  Notwithstanding
anything herein to the contrary, this Agreement shall be subject to and governed
by all the terms and conditions of the Plan, including the powers of the
Administrator set forth in Section 2(b) of the Plan and the powers of the
Administrator under Section 16 of the Plan to amend or cancel this Restricted
Stock Award if required by, or necessary to comply with, applicable law. 
Capitalized terms in this Agreement shall have the meaning specified in the
Plan, unless a different meaning is specified herein.

 

6.                                      Transferability.  This Agreement is
personal to the Grantee, is non-assignable and is not transferable in any
manner, by operation of law or otherwise, other than by will or the laws of
descent and distribution.

 

7.                                      Tax Withholding.  The Grantee shall, not
later than the date as of which the receipt of this Restricted Stock Award
becomes a taxable event for income tax purposes, pay to the Company or make
arrangements satisfactory to the Administrator for payment of any federal,
state, local or foreign taxes required by law to be withheld on account of such
taxable event.  Except in the case where an election is made pursuant to
Paragraph 8 below, unless the Grantee makes arrangements satisfactory to the
Administrator for the payment of the applicable federal, state, and local taxes
required by law to be withheld on account of such taxable event by the date of
the taxable event, the Grantee shall and hereby does authorize the full
settlement and satisfaction of the minimum tax withholding obligation in whole
or, to the extent not settled and satisfied in full prior to or on such taxable
event, in part, by authorizing the Company to withhold from shares of Stock to
be issued or released by the transfer agent a number of shares of Stock with an
aggregate Fair Market Value that would satisfy the withholding amount due;
provided such arrangement is satisfactory to the Administrator.

 

8.                                      Election Under Section 83(b).  The
Grantee and the Company hereby agree that the Grantee may, within 30 days
following the acceptance of this Restricted Stock Award as provided in Paragraph
1 hereof, file with the Internal Revenue Service and the Company an election
under Section 83(b) of the Internal Revenue Code.  In the event the Grantee
makes such an election, he or she agrees to provide a copy of the election to
the Company.

 

9.                                      No Obligation to Continue Employment. 
Neither the Company nor any Subsidiary is obligated by or as a result of the
Plan or this Agreement to continue the Grantee in

 

2

--------------------------------------------------------------------------------


 

employment and neither the Plan nor this Agreement shall interfere in any way
with the right of the Company or any Subsidiary to terminate the employment of
the Grantee at any time.

 

10.                               Notices. Notices hereunder shall be delivered
electronically through the procedure set forth on the website maintained by the
Corporation-designated brokerage firm for awards under the Plan or in writing
and addressed to the Corporation at its principal place of business. Any notice
required to be given or delivered to Grantee shall be delivered electronically
or in writing addressed to Grantee at the most recent address on file with the
Corporation for the Grantee. All notices shall be deemed effective upon personal
or electronic delivery or upon deposit in the U.S. mail, postage prepaid and
properly addressed to the party to be notified.

 

11.                               Data Privacy. The Grantee hereby explicitly
and unambiguously consents to the collection, use and transfer, in electronic or
other form, of the Grantee’s personal data as described in this Agreement by and
among, as applicable, the Company for the exclusive purpose of implementing,
administering and managing the Grantee’s participation in the Plan.

 

The Grantee understands that the Company may hold certain personal information
about the Grantee, including, but not limited to, the Grantee’s name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any stock or
directorships held in the Company, details of all Restricted Stock Awards or any
other entitlement to stock awarded, canceled, exercised, vested, unvested or
outstanding in the Grantee’s favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Personal Data”).

 

The Grantee understands that Personal Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in the United States, the Grantee’s
country, or elsewhere, and that the recipient’s country may have different data
privacy laws and protections than the Grantee’s country. The Grantee understands
that he or she may request a list with the names and addresses of any potential
recipients of the Personal Data by contacting the Grantee’s local human
resources representative. The Grantee authorizes the recipients to receive,
possess, use, retain and transfer the Personal Data, in electronic or other
form, for the purposes of implementing, administering and managing the Grantee’s
participation in the Plan, including any requisite transfer of such Personal
Data as may be required to a broker or other third party with whom the Grantee
may elect to deposit any Stock received upon vesting of the Restricted Stock
Awards. The Grantee understands that Personal Data will be held only as long as
is necessary to implement, administer and manage the Grantee’s participation in
the Plan. The Grantee understands that he or she may, at any time, view Personal
Data, request additional information about the storage and processing of
Personal Data, require any necessary amendments to Personal Data or refuse or
withdraw the consents herein, without cost, by contacting in writing the
Grantee’s local human resources representative. The Grantee understands that
refusal or withdrawal of consent may affect the Grantee’s ability to participate
in the Plan or to realize benefits from the Restricted Stock Awards. For more
information on the consequences of the Grantee’s refusal to consent or
withdrawal of consent, the Grantee understands that he or she may contact his or
her local human resources representative.

 

3

--------------------------------------------------------------------------------


 

12.

 

 

 

VIRTUSA CORPORATION

 

 

 

 

 

By:

/s/ Thomas R Holler

 

 

THOMAS R. HOLLER

 

 

 

 

 

EVP and CSO

 

4

--------------------------------------------------------------------------------


 

RESTRICTED STOCK AWARD AGREEMENT

TIME-BASED VESTING

FOR NON-EMPLOYEE DIRECTORS

 

UNDER THE VIRTUSA CORPORATION
2015 STOCK OPTION AND INCENTIVE PLAN

 

Pursuant to the Virtusa Corporation 2015 Stock Option and Incentive Plan (the
“Plan”), Virtusa Corporation, a Delaware corporation (together with its
successors, the “Company”) hereby grants to the person named (the “Grantee”) in
the Notice of Grant of Restricted Stock Award (the “Notice”) which is either
attached hereto or provided electronically to the Grantee, a Restricted Stock
Award (a “Restricted Stock Award”).  The Grantee shall receive the number of
shares of Common Stock, par value $0.01 per share (the “Stock”) of the Company
specified in the Notice, subject to the restrictions and conditions set forth
herein, the Notice and in the Plan including the adjustment provision thereof. 
The Company acknowledges the receipt from the Grantee of an amount equal to the
aggregate par value for the Stock in the form of cash, services or other
appropriate consideration.  All capitalized terms used herein and not otherwise
defined shall have the respective meanings set forth in the Notice and the Plan
(as applicable).

 

1.                                      Acceptance of Award.  The Grantee shall
accept this Restricted Stock Award by signing and delivering to the Company a
copy of the Notice (or otherwise accepting by electronic approval in compliance
with the Company’s electronic acceptance process).  The shares of Restricted
Stock granted hereunder shall be issued and held by the Company’s transfer agent
in book entry form, and the Grantee’s name shall be entered as the stockholder
of record on the books of the Company.  The Grantee shall have all the rights of
a stockholder with respect to such shares, including voting and dividend rights,
subject, however, to the restrictions and conditions specified in Paragraph 2
below, the Plan and the Notice.

 

2.                                      Restrictions and Conditions.

 

(a)                                 Any book entries for the shares of
Restricted Stock granted herein shall bear an appropriate legend, as determined
by the Administrator in its sole discretion, to the effect that such shares are
subject to restrictions as set forth herein and in the Plan.

 

(b)                                 Shares of Restricted Stock granted herein
may not be sold, assigned, transferred, pledged or otherwise encumbered or
disposed of by the Grantee prior to vesting.

 

(c)                                  Subject to any agreement that Grantee may
have with the Company, if the Grantee ceases to be a Director for any reason,
prior to the vesting of shares of Restricted Stock granted herein, all shares of
Restricted Stock not vested as of such date shall immediately and automatically
be forfeited and returned to the Company.

 

3.                                      Vesting of Restricted Stock.  Subject to
any agreement that Grantee may have with the Company, the restrictions and
conditions in Paragraph 2 of this Agreement shall lapse on the Vesting Date or
Dates specified in the Notice so long as the Grantee remains a Director of the
Company or a Subsidiary on such Dates or otherwise maintains a service
relationship with the Company or its Subsidiaries.  If a series of Vesting Dates
is specified, then the restrictions and conditions in Paragraph 2 shall lapse
only with respect to the number of shares of Restricted Stock specified as
vested on such date.  Subsequent to such Vesting Date or Dates, the shares of

 

--------------------------------------------------------------------------------


 

Stock on which all restrictions and conditions have lapsed shall no longer be
deemed Restricted Stock.  The Administrator may at any time accelerate the
vesting schedule specified in this Paragraph 3.

 

In the case of and subject to the consummation of a Sale Event, the Grantee
shall be entitled to a twelve (12) month acceleration of all unvested Restricted
Stock Awards so that the shares that would have vested in the one-year period
following such Sale Event become immediately vested and the remaining unvested
Restricted Stock Awards would continue to vest but on a schedule that would be
twelve (12) months earlier than had the Sale Event not transpired.

 

4.                                      Dividends.  Any dividends issuable
on shares of Restricted Stock which are not vested shall be held in escrow by
the Company and subject to forfeiture to the same extent as such unvested shares
of Restricted Stock.  Such dividends shall be paid to the Grantee if, and to the
extent, that such unvested shares of the Restricted Stock become vested.

 

5.                                      Incorporation of Plan.  Notwithstanding
anything herein to the contrary, this Agreement shall be subject to and governed
by all the terms and conditions of the Notice and the Plan, including the powers
of the Administrator set forth in Section 2(b) of the Plan and the powers of the
Administrator under Section 16 of the Plan to amend or cancel this Restricted
Stock Award if required by, or necessary to comply with, applicable law. 
Capitalized terms in this Agreement shall have the meaning specified in the
Plan, unless a different meaning is specified herein.

 

6.                                      Transferability.  This Agreement is
personal to the Grantee, is non-assignable and is not transferable in any
manner, by operation of law or otherwise, other than by will or the laws of
descent and distribution.

 

7.                                      Election Under Section 83(b).  The
Grantee and the Company hereby agree that the Grantee may, within 30 days
following the acceptance of this Restricted Stock Award as provided in Paragraph
1 hereof, file with the Internal Revenue Service and the Company an election
under Section 83(b) of the Internal Revenue Code.  In the event the Grantee
makes such an election, he or she agrees to provide a copy of the election to
the Company.

 

8.                                      No Obligation to Continue as a
Director.  Neither the Plan nor this Restricted Stock Award confers upon the
Grantee any rights with respect to continuance as a Director.

 

9.                                      Notices.  Notices hereunder shall be
delivered electronically through the procedure set forth on the website
maintained by the Corporation-designated brokerage firm for awards under the
Plan or in writing and addressed to the Corporation at its principal place of
business. Any notice required to be given or delivered to Grantee shall be
delivered electronically or in writing addressed to Grantee at the most recent
address on file with the Corporation for the Grantee. All notices shall be
deemed effective upon personal or electronic delivery or upon deposit in the
U.S. mail, postage prepaid and properly addressed to the party to be notified.

 

10.                               Data Privacy. The Grantee hereby explicitly
and unambiguously consents to the collection, use and transfer, in electronic or
other form, of the Grantee’s personal data as described in this Agreement by and
among, as applicable, the Company for the exclusive purpose of implementing,
administering and managing the Grantee’s participation in the Plan.

 

--------------------------------------------------------------------------------


 

The Grantee understands that the Company may hold certain personal information
about the Grantee, including, but not limited to, the Grantee’s name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any stock or
directorships held in the Company, details of all Restricted Stock Awards or any
other entitlement to stock awarded, canceled, exercised, vested, unvested or
outstanding in the Grantee’s favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Personal Data”).

 

The Grantee understands that Personal Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in the United States, the Grantee’s
country, or elsewhere, and that the recipient’s country may have different data
privacy laws and protections than the Grantee’s country. The Grantee understands
that he or she may request a list with the names and addresses of any potential
recipients of the Personal Data by contacting the Grantee’s local human
resources representative. The Grantee authorizes the recipients to receive,
possess, use, retain and transfer the Personal Data, in electronic or other
form, for the purposes of implementing, administering and managing the Grantee’s
participation in the Plan, including any requisite transfer of such Personal
Data as may be required to a broker or other third party with whom the Grantee
may elect to deposit any Stock received upon vesting of the Restricted Stock
Awards. The Grantee understands that Personal Data will be held only as long as
is necessary to implement, administer and manage the Grantee’s participation in
the Plan. The Grantee understands that he or she may, at any time, view Personal
Data, request additional information about the storage and processing of
Personal Data, require any necessary amendments to Personal Data or refuse or
withdraw the consents herein, without cost, by contacting in writing the
Grantee’s local human resources representative. The Grantee understands that
refusal or withdrawal of consent may affect the Grantee’s ability to participate
in the Plan or to realize benefits from the Restricted Stock Awards. For more
information on the consequences of the Grantee’s refusal to consent or
withdrawal of consent, the Grantee understands that he or she may contact his or
her local human resources representative.

 

 

 

VIRTUSA CORPORATION

 

 

 

 

 

 

By:

/s/ Thomas R Holler

 

 

THOMAS R. HOLLER

 

 

EVP and CSO

 

--------------------------------------------------------------------------------


 

RESTRICTED STOCK AWARD AGREEMENT

TIME-BASED VESTING

FOR COMPANY EMPLOYEES - INDIA

 

UNDER THE VIRTUSA CORPORATION
2015 STOCK OPTION AND INCENTIVE PLAN

 

Pursuant to the Virtusa Corporation 2015 Stock Option and Incentive Plan as
amended through the date hereof (the “Plan”), Virtusa Corporation, a Delaware
corporation (together with its successors, the “Company”) hereby grants to the
person named (the “Grantee”) in the Notice of Grant of Restricted Stock Award
(the “Notice”) which is either attached hereto or provided electronically to the
Grantee, a Restricted Stock Award (a “Restricted Stock Award”).  The Grantee
shall receive the number of shares of Common Stock, par value $0.01 per share
(the “Stock”) of the Company specified in the Notice, subject to the
restrictions and conditions set forth herein, the Notice and in the Plan
including the adjustment provision thereof.  The Company acknowledges the
receipt from the Grantee of an amount equal to the aggregate par value for the
Stock in the form of cash, services or other appropriate consideration.  All
capitalized terms used herein and not otherwise defined shall have the
respective meanings set forth in the Notice and the Plan (as applicable).

 

1.                                      Acceptance of Award.  The Grantee shall
accept this Restricted Stock Award by signing and delivering to the Company a
copy of the Notice (or otherwise accepting by electronic approval in compliance
with the Company’s electronic acceptance process).  The shares of Restricted
Stock granted hereunder shall be issued and held by the Company’s transfer agent
in book entry form, and the Grantee’s name shall be entered as the stockholder
of record on the books of the Company.  The Grantee shall have all the rights of
a stockholder with respect to such shares, including voting and dividend rights,
subject, however, to the restrictions and conditions specified in Paragraph 2
below, the Plan and the Notice.

 

2.                                      Restrictions and Conditions.

 

(a)                                 Any book entries for the shares of
Restricted Stock granted herein shall bear an appropriate legend, as determined
by the Administrator in its sole discretion, to the effect that such shares are
subject to restrictions as set forth herein and in the Plan.

 

(b)                                 Shares of Restricted Stock granted herein
may not be sold, assigned, transferred, pledged or otherwise encumbered or
disposed of by the Grantee prior to vesting.

 

(c)                                  If the Grantee’s employment with the
Company and its Subsidiaries is voluntarily or involuntarily terminated for any
reason (including death) and Grantee’s service relationship with the Company and
its Subsidiaries is terminated, prior to vesting of shares of Restricted Stock
granted herein, all shares of Restricted Stock not vested as of such date shall
immediately and automatically be forfeited and returned to the Company.

 

3.                                      Vesting of Restricted Stock.  The
restrictions and conditions in Paragraph 2 of this Agreement shall lapse on the
Vesting Date or Dates specified in the Notice so long as the

 

--------------------------------------------------------------------------------


 

Grantee remains an employee of the Company or a Subsidiary on such Dates or
otherwise maintains a service relationship with the Company or its
Subsidiaries.  If a series of Vesting Dates is specified, then the restrictions
and conditions in Paragraph 2 shall lapse only with respect to the number of
shares of Restricted Stock specified as vested on such date.  Subsequent to such
Vesting Date or Dates, the shares of Stock on which all restrictions and
conditions have lapsed shall no longer be deemed Restricted Stock.  The
Administrator may at any time accelerate the vesting schedule specified in this
Paragraph 3.

 

4.                                      Dividends.  Any dividends issuable
on shares of Restricted Stock which are not vested shall be held in escrow by
the Company and subject to forfeiture to the same extent as such unvested shares
of Restricted Stock.  Such dividends shall be paid to the Grantee if, and to the
extent, that such unvested shares of the Restricted Stock become vested.

 

5.                                      Incorporation of Plan.  Notwithstanding
anything herein to the contrary, this Agreement shall be subject to and governed
by all the terms and conditions of the Plan, including the powers of the
Administrator set forth in Section 2(b) of the Plan and the powers of the
Administrator under Section 16 of the Plan to amend or cancel this Restricted
Stock Award if required by, or necessary to comply with, applicable law. 
Capitalized terms in this Agreement shall have the meaning specified in the
Plan, unless a different meaning is specified herein.

 

6.                                      Transferability.  This Agreement is
personal to the Grantee, is non-assignable and is not transferable in any
manner, by operation of law or otherwise, other than by will or the laws of
descent and distribution.

 

7.                                      Tax Withholding.  The Grantee shall, not
later than the date as of which the receipt of this Restricted Stock Award
becomes a taxable event for income tax purposes, pay to the Company or make
arrangements satisfactory to the Administrator for payment of any federal,
state, local or foreign taxes required by law to be withheld on account of such
taxable event.  Except in the case where an election is made pursuant to
Paragraph 8 below, unless the Grantee makes arrangements satisfactory to the
Administrator for the payment of the applicable federal, state, and local taxes
required by law to be withheld on account of such taxable event by the date of
the taxable event, the Grantee shall and hereby does authorize the full
settlement and satisfaction of the minimum tax withholding obligation in whole
or, to the extent not settled and satisfied in full prior to or on such taxable
event, in part, by authorizing the Company to withhold from shares of Stock to
be issued or released by the transfer agent a number of shares of Stock with an
aggregate Fair Market Value that would satisfy the withholding amount due;
provided such arrangement is satisfactory to the Administrator. The amount
subject to tax is calculated based on the fair market value on the date of vest
(as determined by a Category 1 Merchant Banker in India and is updated each 180
days as required under Indian tax law). The Company has no responsibility or
obligation to obtain the most favorable valuation possible nor obtain valuations
more frequently than required under Indian tax law.

 

8.                                      Election Under Section 83(b).  The
Grantee and the Company hereby agree that the Grantee may, within 30 days
following the acceptance of this Restricted Stock Award as provided in Paragraph
1 hereof, file with the Internal Revenue Service and the Company an election
under Section 83(b) of the Internal Revenue Code.  In the event the Grantee
makes such an election, he or she agrees to provide a copy of the election to
the Company.

 

2

--------------------------------------------------------------------------------


 

9.                                      No Obligation to Continue Employment. 
Neither the Company nor any Subsidiary is obligated by or as a result of the
Plan or this Agreement to continue the Grantee in employment and neither the
Plan nor this Agreement shall interfere in any way with the right of the Company
or any Subsidiary to terminate the employment of the Grantee at any time.

 

10.                               Notices. Notices hereunder shall be delivered
electronically through the procedure set forth on the website maintained by the
Corporation-designated brokerage firm for awards under the Plan or in writing
and addressed to the Corporation at its principal place of business. Any notice
required to be given or delivered to Grantee shall be delivered electronically
or in writing addressed to Grantee at the most recent address on file with the
Corporation for the Grantee. All notices shall be deemed effective upon personal
or electronic delivery or upon deposit in the U.S. mail, postage prepaid and
properly addressed to the party to be notified.

 

11.                               Data Privacy. The Grantee hereby explicitly
and unambiguously consents to the collection, use and transfer, in electronic or
other form, of the Grantee’s personal data as described in this Agreement by and
among, as applicable, the Company for the exclusive purpose of implementing,
administering and managing the Grantee’s participation in the Plan.

 

The Grantee understands that the Company may hold certain personal information
about the Grantee, including, but not limited to, the Grantee’s name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any stock or
directorships held in the Company, details of all Restricted Stock Awards or any
other entitlement to stock awarded, canceled, exercised, vested, unvested or
outstanding in the Grantee’s favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Personal Data”).

 

The Grantee understands that Personal Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in the United States, the Grantee’s
country, or elsewhere, and that the recipient’s country may have different data
privacy laws and protections than the Grantee’s country. The Grantee understands
that he or she may request a list with the names and addresses of any potential
recipients of the Personal Data by contacting the Grantee’s local human
resources representative. The Grantee authorizes the recipients to receive,
possess, use, retain and transfer the Personal Data, in electronic or other
form, for the purposes of implementing, administering and managing the Grantee’s
participation in the Plan, including any requisite transfer of such Personal
Data as may be required to a broker or other third party with whom the Grantee
may elect to deposit any Stock received upon vesting of the Restricted Stock
Awards. The Grantee understands that Personal Data will be held only as long as
is necessary to implement, administer and manage the Grantee’s participation in
the Plan. The Grantee understands that he or she may, at any time, view Personal
Data, request additional information about the storage and processing of
Personal Data, require any necessary amendments to Personal Data or refuse or
withdraw the consents herein, without cost, by contacting in writing the
Grantee’s local human resources representative. The Grantee understands that
refusal or withdrawal of consent may affect the Grantee’s ability to participate
in the Plan or to realize benefits from the Restricted Stock Awards. For more
information on the consequences of the Grantee’s refusal to consent or
withdrawal of consent, the Grantee understands that he or she may contact his or
her local human resources representative.

 

3

--------------------------------------------------------------------------------


 

12.

 

 

 

VIRTUSA CORPORATION

 

 

 

 

 

By:

/s/ Thomas R Holler

 

 

THOMAS R. HOLLER

 

 

 

 

 

EVP and CSO

 

4

--------------------------------------------------------------------------------


 

RESTRICTED STOCK UNIT AGREEMENT

TIME-BASED VESTING

FOR COMPANY EMPLOYEES

 

UNDER THE VIRTUSA CORPORATION
2015 STOCK OPTION AND INCENTIVE PLAN

 

Pursuant to the Virtusa Corporation 2015 Stock Option and Incentive Plan (the
“Plan”),Virtusa Corporation, a Delaware corporation (together with its
successors, the “Company”) hereby grants to the person named (the “Awardee”) in
the Notice of Grant of Restricted Stock Units (the “Notice”) which is either
attached hereto or provided electronically to the Awardee, an award of
Restricted Stock Units (a “Restricted Stock Unit”).  The Awardee shall receive
the number of shares of Common Stock, par value $0.01 per share (the “Stock”) of
the Company specified in the Notice, subject to the restrictions and conditions
set forth herein, the Notice and in the Plan including the adjustment provision
thereof.  The Company acknowledges the receipt from the Awardee of an amount
equal to the aggregate par value for the Stock in the form of cash, services or
other appropriate consideration.  All capitalized terms used herein and not
otherwise defined shall have the respective meanings set forth in the Notice and
the Plan (as applicable).

 

1.                          Vesting.

 

No portion of this Award may be received until such portion shall have vested. 
Except as otherwise provided herein, the Restricted Stock Units shall vest in
accordance with the Notice provided in each case that the Awardee is then, and
since the Award Date has continuously been, employed by the Company or its
Affiliates.

 

2.                          Issuance of Stock.

 

(a)                                 Each vested Restricted Stock Unit entitles
Awardee to receive one share of the Company’s Common Stock, par value $0.01 per
share (the “Stock”), upon issuance on each Vesting Date for such Restricted
Stock Unit.

 

(b)                                 As soon as practicable after the initial
Vesting Date, the Awardee’s name shall be entered as the stockholder of record
on the books and records of the Company with respect to the Shares of Stock
underlying the Restricted Stock Units issued in accordance with Section 2(a) and
upon compliance to the satisfaction of the Compensation Committee with all
requirements under applicable laws or regulations in connection with such
issuance and with the requirements hereof and of the Plan.  The determination of
the Compensation Committee as to such compliance shall be final and binding on
Awardee.

 

(c)                                  Until such time as shares of Stock have
been issued to Awardee pursuant to Section 2(b) above, and except as set forth
in Section 2(d) below regarding dividends and dividend equivalents, Awardee
shall not have any rights as a holder (and is not deemed a beneficial owner of
the shares) of the shares of Stock underlying this Award, including but not
limited to voting rights.

 

(d)                                 Subject to the terms herein, if on any date
the Company shall pay any dividend on shares of Stock of the Company, the number
of Restricted Stock Units credited to Awardee shall, as of such date, be
increased by an amount determined by the following formula:

 

W = (X multiplied by Y) divided by Z, where:

 

W = the number of additional Restricted Stock Units to be credited to Awardee

 

--------------------------------------------------------------------------------


 

on such dividend payment date;

 

X = the aggregate number of Restricted Stock Units (whether vested or unvested)
credited to Awardee as of the record date of the dividend;

 

Y = the cash dividend per share amount; and

 

Z = the Fair Market Value per share of Stock (as determined under the Plan) on
the dividend payment date;

 

In the case of a dividend paid on Stock in the form of Stock, including without
limitation a distribution of Stock by reason of a stock dividend, stock split or
otherwise, the number of Restricted Stock Units credited to Awardee shall be
increased by a number equal to the product of (i) the aggregate number of
Restricted Stock Units that have been awarded to Awardee through the related
dividend record date, and (ii) the number of shares of Stock (including any
fraction thereof) payable as dividend on one share of Stock.  In the case of a
dividend payable in property other than shares of Stock or cash, the per share
of Stock value of such dividend shall be determined in good faith by the Board
of Directors of the Company and shall be converted to additional Restricted
Stock Units based on the formula above.  Any additional Restricted Stock Units
shall be subject to the vesting and restrictions of this Agreement in the same
manner and for so long as the Restricted Stock Units granted pursuant to this
Agreement to which they relate remain subject to such vesting and restrictions,
and shall be promptly forfeited to the Company if and when such Restricted Stock
Units are so forfeited.

 

3.                                      Termination of Employment.  If Awardee’s
employment by the Company or any of its Affiliates (as defined in the Plan) is
voluntarily or involuntarily terminated for any reason (including death or
disability), Awardee’s right in any Restricted Stock Units that are not vested
shall automatically terminate upon the effective date of such termination of
employment with the Company and its Affiliates and such Restricted Stock Units
shall be canceled as provided within the terms of the Plan and shall be of no
further force and effect.  In the event of such termination, the Company, as
soon as practicable following the effective date of termination shall issue
shares of Stock to Awardee (or Awardee’s designated beneficiary or estate
executor in the event of Awardee’s death) with respect to any Restricted Stock
Units which, as of the effective date of termination, have vested but for which
shares of Stock had not yet been issued to Awardee.

 

4.                                      Incorporation of Plan.  Notwithstanding
anything herein to the contrary, this Award shall be subject to and governed by
all the terms and conditions of the Plan.  Capitalized terms in this Agreement
shall have the meaning specified in the Plan, unless a different meaning is
specified herein.

 

5.                                      Transferability.  This Agreement is
personal to Awardee, is non-assignable and is not transferable in any manner, by
operation of law or otherwise, other than by will or the laws of descent and
distribution.  This Award is available, during Awardee’s lifetime, only to
Awardee, and thereafter, only to Awardee’s designated beneficiary.

 

2

--------------------------------------------------------------------------------


 

6.                                      Tax Withholding and Sale of Shares of
Stock Pursuant to Rule 10b5-1. Awardee shall, not later than the date on which
the Restricted Stock Unit becomes a taxable event for income tax purposes (i.e.,
per a Vesting Date), pay to the Company any federal, state, local or foreign
taxes required by law to be withheld on account of such taxable event.  To
satisfy in full such minimum tax withholding obligation, Awardee hereby
authorizes the Company to withhold from shares of Stock to be issued hereunder
that number of shares of Stock that would satisfy the minimum required tax
withholding amount due and, at the Company discretion, to sell such shares of
Stock through a broker of the Company’s choosing (i.e., “sell to cover”). As of
the date hereof, I certify that (a) I am currently unaware of any material,
non-public information with respect to the Company, and (b) this Agreement is
entered into in good faith and not as part of a plan or scheme to evade the
prohibitions of Rule 10b5-1 of the Securities Exchange Act of 1934, as amended,
or any other securities laws.  While this Agreement is in effect, I agree
(i) not to enter into or alter any corresponding or hedging transaction or
position with respect to the securities covered by this Agreement (including,
without limitation, with respect to any securities convertible or exchangeable
into shares of Stock) and (ii) not to attempt to exercise any influence over
how, when or whether to effect the withholding and sale of shares of Stock
pursuant to this Section 6.

 

7.                                      Tax Consequences.  The Company makes no
representation or warranty as to the tax treatment to the Awardee of Awardee’s
receipt of the Award or vesting of Restricted Stock Units or upon Awardee’s sale
or other disposition of the Stock.  The Awardee should rely on his or her own
tax advisors for such advice.

 

8.                                      Miscellaneous.

 

(a)                                 Notices hereunder shall be delivered
electronically through the procedure set forth on the website maintained by the
Corporation-designated brokerage firm for awards under the Plan or in writing
and addressed to the Corporation at its principal place of business. Any notice
required to be given or delivered to Awardee shall be delivered electronically
or in writing addressed to Awardee at the most recent address on file with the
Corporation for the Awardee. All notices shall be deemed effective upon personal
or electronic delivery or upon deposit in the U.S. mail, postage prepaid and
properly addressed to the party to be notified.

 

(b)                                 This Agreement does not confer upon the
Awardee any rights with respect to continuation of employment by the Company or
any of its subsidiaries.

 

(c)                                  The Compensation Committee may amend the
terms of this Agreement, prospectively or retroactively, provided that the
Agreement as amended is consistent with the terms of the Plan, but no such
amendment shall impair the Awardee’s rights under this Agreement without the
Awardee’s consent.

 

(d)                                 This Agreement shall be construed and
enforced in accordance with the laws of the State of Delaware, without regard to
the conflict of laws principles thereof.

 

(e)                                  This Agreement shall be binding upon and
inure to the benefit of any successor or assign of the Company and any executor,
administrator, trustee, guardian or other legal representative of the Awardee.

 

(f)                                   This Agreement may be executed in one or
more counterparts, all of which together shall constitute but one instrument. 
This Agreement and the Plan together constitute the entire agreement between the
parties relative to the subject matter hereof, and supersede all proposals
written or oral relating to the subject matter hereof.

 

3

--------------------------------------------------------------------------------


 

9.                                      Data Privacy. The Awardee hereby
explicitly and unambiguously consents to the collection, use and transfer, in
electronic or other form, of the Awardee’s personal data as described in this
Agreement by and among, as applicable, the Company for the exclusive purpose of
implementing, administering and managing the Awardee’s participation in the
Plan.

 

The Awardee understands that the Company may hold certain personal information
about the Awardee, including, but not limited to, the Awardee’s name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any stock or
directorships held in the Company, details of all Restricted Stock Units or any
other entitlement to shares awarded, canceled, exercised, vested, unvested or
outstanding in the Awardee’s favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Personal Data”).

 

The Awardee understands that Personal Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in the United States, the Awardee’s
country, or elsewhere, and that the recipient’s country may have different data
privacy laws and protections than the Awardee’s country. The Awardee understands
that he or she may request a list with the names and addresses of any potential
recipients of the Personal Data by contacting the Awardee’s local human
resources representative. The Awardee authorizes the recipients to receive,
possess, use, retain and transfer the Personal Data, in electronic or other
form, for the purposes of implementing, administering and managing the Awardee’s
participation in the Plan, including any requisite transfer of such Personal
Data as may be required to a broker or other third party with whom the Awardee
may elect to deposit any stock received upon vesting of the Restricted Stock
Units. The Awardee understands that Personal Data will be held only as long as
is necessary to implement, administer and manage the Awardee’s participation in
the Plan. The Awardee understands that he or she may, at any time, view Personal
Data, request additional information about the storage and processing of
Personal Data, require any necessary amendments to Personal Data or refuse or
withdraw the consents herein, without cost, by contacting in writing the
Awardee’s local human resources representative. The Awardee understands that
refusal or withdrawal of consent may affect the Awardee’s ability to participate
in the Plan or to realize benefits from the Restricted Stock Units. For more
information on the consequences of the Awardee’s refusal to consent or
withdrawal of consent, the Awardee understands that he or she may contact his or
her local human resources representative.

 

 

 

VIRTUSA CORPORATION

 

 

 

 

 

/s/ Thomas R. Holler

 

By: Thomas R. Holler

 

Title: EVP and CSO

 

4

--------------------------------------------------------------------------------


 

RESTRICTED STOCK UNIT AGREEMENT

TIME-BASED VESTING

FOR NON-EMPLOYEE DIRECTORS

 

UNDER THE VIRTUSA CORPORATION

2015 STOCK OPTION AND INCENTIVE PLAN

 

Pursuant to the Virtusa Corporation 2015 Stock Option and Incentive Plan (the
“Plan”), Virtusa Corporation, a Delaware corporation (together with its
successors, the “Company”) hereby awards to the person named (the “Awardee”) in
the Notice of Award of Restricted Stock Units (the “Notice”) which is either
attached hereto or provided electronically to the Awardee, the number of
Restricted Stock Units (a “Restricted Stock Unit”) as set forth in the Notice
under the terms herein and therein.  Upon execution of this Agreement, the
Awardee shall receive the number of Restricted Stock Units specified in the
Notice, subject to the restrictions and conditions set forth herein and in the
Plan.

 

1.                          Vesting.

 

No portion of this Award may be received until such portion shall have vested. 
Except as otherwise provided herein, the Restricted Stock Units shall vest in
accordance with the Notice, so long as the Awardee remains a Director of the
Company or a Subsidiary on such Dates or otherwise maintains a service
relationship with the Company or its Subsidiaries.

 

In the case of and subject to the consummation of a Sale Event, the Awardee
shall be entitled to a twelve (12) month acceleration of all unvested Restricted
Stock Units so that the shares that would have vested in the one-year period
following such Sale Event become immediately vested and the remaining unvested
Restricted Stock Units would continue to vest but on a schedule that would be
twelve (12) months earlier than had the Sale Event not transpired.

 

Subject to any agreement that Awardee may have with the Company, if the Awardee
ceases to be a Director for any reason, prior to the vesting of shares of
Restricted Stock granted herein, all shares of Restricted Stock not vested as of
such date shall immediately and automatically be forfeited and returned to the
Company.

 

2.                          Issuance of Stock.

 

(a)                                 Each vested Restricted Stock Unit entitles
Awardee to receive one share of the Company’s Common Stock, par value $0.01 per
share (the “Stock”), upon issuance on each Vesting Date for such Restricted
Stock Unit per the terms of the Notice and the terms herein and therein.

 

(b)                                 As soon as practicable after the initial
Vesting Date per the terms of the Notice and the terms herein and therein, the
Awardee’s name shall be entered as the stockholder of record on the books and
records of the Company with respect to the Shares of Stock underlying the
Restricted Stock Units issued in accordance with Section 2(a) and upon
compliance to the satisfaction of the Compensation Committee with all
requirements under applicable laws or regulations in connection with such
issuance and with the requirements hereof and of the Plan.  The determination of
the Compensation Committee as to such compliance shall be final and binding on
Awardee.

 

(c)                                  Until such time as shares of Stock have
been issued to Awardee pursuant to Section 2(b) above, and except as set forth
in Section 2(d) below regarding dividends and dividend equivalents, Awardee
shall not have any rights as a holder (and is not deemed a beneficial owner of
the shares) of the shares of Stock underlying this Award including but not
limited to voting rights.

 

--------------------------------------------------------------------------------


 

(d)                                 Subject to the terms herein, if on any date
the Company shall pay any dividend on shares of Stock of the Company, the number
of Restricted Stock Units credited to Awardee shall, as of such date, be
increased by an amount determined by the following formula:

 

W = (X multiplied by Y) divided by Z, where:

 

W = the number of additional Restricted Stock Units to be credited to Awardee on
such dividend payment date;

 

X = the aggregate number of Restricted Stock Units (whether vested or unvested)
credited to Awardee as of the record date of the dividend;

 

Y = the cash dividend per share amount; and

 

Z = the Fair Market Value per share of Stock (as determined under the Plan) on
the dividend payment date;

 

In the case of a dividend paid on Stock in the form of Stock, including without
limitation a distribution of Stock by reason of a stock dividend, stock split or
otherwise, the number of Restricted Stock Units credited to Awardee shall be
increased by a number equal to the product of (i) the aggregate number of
Restricted Stock Units that have been awarded to Awardee through the related
dividend record date, and (ii) the number of shares of Stock (including any
fraction thereof) payable as dividend on one share of Stock.  In the case of a
dividend payable in property other than shares of Stock or cash, the per share
of Stock value of such dividend shall be determined in good faith by the Board
of Directors of the Company and shall be converted to additional Restricted
Stock Units based on the formula above.  Any additional Restricted Stock Units
shall be subject to the vesting and restrictions of this Agreement in the same
manner and for so long as the Restricted Stock Units granted pursuant to this
Agreement to which they relate remain subject to such vesting and restrictions,
and shall be promptly forfeited to the Company if and when such Restricted Stock
Units are so forfeited.

 

3.                                      Termination of Directorship.  If
Awardee’s engagement as a Director of the Company is voluntarily or
involuntarily terminated for any reason (including death or disability),
Awardee’s right in any Restricted Stock Units that are not vested shall
automatically terminate upon the effective date of such termination of the
Directorship with the Company and such Restricted Stock Units shall be canceled
as provided within the terms of the Plan and shall be of no further force and
effect.  In the event of such termination, the Company, as soon as practicable
following the effective date of termination shall issue shares of Stock to
Awardee (or Awardee’s designated beneficiary or estate executor in the event of
Awardee’s death) with respect to any Restricted Stock Units which, as of the
effective date of termination, have vested but for which shares of Stock had not
yet been issued to Awardee.

 

4.                                      Incorporation of Plan.  Notwithstanding
anything herein to the contrary, this Deferred Stock Award shall be subject to
and governed by all the terms and conditions of the Plan and the Notice. 
Capitalized terms in this Agreement shall have the meaning specified in the
Plan, unless a different meaning is specified herein.

 

5.                                      Transferability.  This Agreement is
personal to Awardee, is non-assignable and is not transferable in any manner, by
operation of law or otherwise, other than by will or the laws of descent and
distribution.  This Deferred Stock Award is available, during Awardee’s
lifetime, only to Awardee, and thereafter, only to Awardee’s designated
beneficiary.

 

6.                                      Tax Consequences.  The Company makes no
representation or warranty as to the tax treatment to the Awardee of Awardee’s
receipt of the Award or vesting of Restricted Stock Units or upon Awardee’s sale
or other disposition of the Stock.  The Awardee should rely on his or her own
tax advisors for such advice

 

2

--------------------------------------------------------------------------------


 

7.                                      Miscellaneous.

 

(a)                              Notices hereunder shall be delivered
electronically through the procedure set forth on the website maintained by the
Corporation-designated brokerage firm for awards under the Plan or in writing
and addressed to the Corporation at its principal place of business. Any notice
required to be given or delivered to Awardee shall be delivered electronically
or in writing addressed to Awardee at the most recent address on file with the
Corporation for the Awardee. All notices shall be deemed effective upon personal
or electronic delivery or upon deposit in the U.S. mail, postage prepaid and
properly addressed to the party to be notified.

 

(b)                                 This Agreement does not confer upon the
Awardee any rights with respect to continuance as a Director.

 

(c)                                  The Compensation Committee may amend the
terms of this Agreement, prospectively or retroactively, provided that the
Agreement as amended is consistent with the terms of the Plan, but no such
amendment shall impair the Awardee’s rights under this Agreement without the
Awardee’s consent.

 

(d)                                 This Agreement shall be construed and
enforced in accordance with the laws of the State of Delaware, without regard to
the conflict of laws principles thereof.

 

(e)                                  This Agreement shall be binding upon and
inure to the benefit of any successor or assign of the Company and any executor,
administrator, trustee, guardian or other legal representative of the Awardee.

 

(f)                                   This Agreement may be executed in one or
more counterparts, all of which together shall constitute but one instrument. 
This Agreement, the Notice and the Plan together constitute the entire agreement
between the parties relative to the subject matter hereof, and supersede all
proposals written or oral relating to the subject matter hereof.

 

8.                                      Data Privacy. The Awardee hereby
explicitly and unambiguously consents to the collection, use and transfer, in
electronic or other form, of the Awardee’s personal data as described in this
Agreement by and among, as applicable, the Company for the exclusive purpose of
implementing, administering and managing the Awardee’s participation in the
Plan.

 

The Awardee understands that the Company may hold certain personal information
about the Awardee, including, but not limited to, the Awardee’s name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any stock or
directorships held in the Company, details of all Restricted Stock Units or any
other entitlement to shares awarded, canceled, exercised, vested, unvested or
outstanding in the Awardee’s favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Personal Data”).

 

The Awardee understands that Personal Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in the United States, the Awardee’s
country, or elsewhere, and that the recipient’s country may have different data
privacy laws and protections than the Awardee’s country. The Awardee understands
that he or she may request a list with the names and addresses of any potential
recipients of the Personal Data by contacting the Awardee’s local human
resources representative. The Awardee authorizes the recipients to receive,
possess, use, retain and transfer the Personal Data, in electronic or other
form, for the purposes of implementing, administering and managing the Awardee’s
participation in the Plan, including any requisite transfer of such Personal
Data as may be required to a broker or other third party with whom the Awardee
may elect to deposit any stock received upon vesting of the Restricted Stock
Units. The Awardee understands that Personal Data will be held only as long as
is necessary to implement, administer and manage the Awardee’s participation in
the Plan. The Awardee understands that he or she may, at any time, view Personal
Data, request additional information about the storage and processing of

 

3

--------------------------------------------------------------------------------


 

Personal Data, require any necessary amendments to Personal Data or refuse or
withdraw the consents herein, without cost, by contacting in writing the
Awardee’s local human resources representative. The Awardee understands that
refusal or withdrawal of consent may affect the Awardee’s ability to participate
in the Plan or to realize benefits from the Restricted Stock Units. For more
information on the consequences of the Awardee’s refusal to consent or
withdrawal of consent, the Awardee understands that he or she may contact his or
her local human resources representative.

 

 

 

VIRTUSA CORPORATION

 

 

 

 

 

/S/ Thomas R. Holler

 

By: Thomas R. Holler

 

Title: EVP & CSO

 

4

--------------------------------------------------------------------------------


 

RESTRICTED STOCK UNIT AGREEMENT

TIME-BASED VESTING

FOR COMPANY EMPLOYEES - INDIA

 

UNDER THE VIRTUSA CORPORATION
2015 STOCK OPTION AND INCENTIVE PLAN

 

Pursuant to the Virtusa Corporation 2015 Stock Option and Incentive Plan (the
“Plan”),Virtusa Corporation, a Delaware corporation (together with its
successors, the “Company”) hereby grants to the person named (the “Awardee”) in
the Notice of Grant of Restricted Stock Units (the “Notice”) which is either
attached hereto or provided electronically to the Awardee, an award of
Restricted Stock Units (a “Restricted Stock Unit”).  The Awardee shall receive
the number of shares of Common Stock, par value $0.01 per share (the “Stock”) of
the Company specified in the Notice, subject to the restrictions and conditions
set forth herein, the Notice and in the Plan including the adjustment provision
thereof.  The Company acknowledges the receipt from the Awardee of an amount
equal to the aggregate par value for the Stock in the form of cash, services or
other appropriate consideration.  All capitalized terms used herein and not
otherwise defined shall have the respective meanings set forth in the Notice and
the Plan (as applicable).

 

1.                          Vesting.

 

No portion of this Award may be received until such portion shall have vested. 
Except as otherwise provided herein, the Restricted Stock Units shall vest in
accordance with the Notice provided in each case that the Awardee is then, and
since the Award Date has continuously been, employed by the Company or its
Affiliates.

 

2.                          Issuance of Stock.

 

(a)                                 Each vested Restricted Stock Unit entitles
Awardee to receive one share of the Company’s Common Stock, par value $0.01 per
share (the “Stock”), upon issuance on each Vesting Date for such Restricted
Stock Unit.

 

(b)                                 As soon as practicable after the initial
Vesting Date, the Awardee’s name shall be entered as the stockholder of record
on the books and records of the Company with respect to the Shares of Stock
underlying the Restricted Stock Units issued in accordance with Section 2(a) and
upon compliance to the satisfaction of the Compensation Committee with all
requirements under applicable laws or regulations in connection with such
issuance and with the requirements hereof and of the Plan.  The determination of
the Compensation Committee as to such compliance shall be final and binding on
Awardee.

 

(c)                                  Until such time as shares of Stock have
been issued to Awardee pursuant to Section 2(b) above, and except as set forth
in Section 2(d) below regarding dividends and dividend equivalents, Awardee
shall not have any rights as a holder (and is not deemed a beneficial owner of
the shares) of the shares of Stock underlying this Award, including but not
limited to voting rights.

 

(d)                                 Subject to the terms herein, if on any date
the Company shall pay any dividend on shares of Stock of the Company, the number
of Restricted Stock Units credited to Awardee shall, as of such date, be
increased by an amount determined by the following formula:

 

W = (X multiplied by Y) divided by Z, where:

 

W = the number of additional Restricted Stock Units to be credited to Awardee

 

--------------------------------------------------------------------------------


 

on such dividend payment date;

 

X = the aggregate number of Restricted Stock Units (whether vested or unvested)
credited to Awardee as of the record date of the dividend;

 

Y = the cash dividend per share amount; and

 

Z = the Fair Market Value per share of Stock (as determined under the Plan) on
the dividend payment date;

 

In the case of a dividend paid on Stock in the form of Stock, including without
limitation a distribution of Stock by reason of a stock dividend, stock split or
otherwise, the number of Restricted Stock Units credited to Awardee shall be
increased by a number equal to the product of (i) the aggregate number of
Restricted Stock Units that have been awarded to Awardee through the related
dividend record date, and (ii) the number of shares of Stock (including any
fraction thereof) payable as dividend on one share of Stock.  In the case of a
dividend payable in property other than shares of Stock or cash, the per share
of Stock value of such dividend shall be determined in good faith by the Board
of Directors of the Company and shall be converted to additional Restricted
Stock Units based on the formula above.  Any additional Restricted Stock Units
shall be subject to the vesting and restrictions of this Agreement in the same
manner and for so long as the Restricted Stock Units granted pursuant to this
Agreement to which they relate remain subject to such vesting and restrictions,
and shall be promptly forfeited to the Company if and when such Restricted Stock
Units are so forfeited.

 

3.                                      Termination of Employment.  If Awardee’s
employment by the Company or any of its Affiliates (as defined in the Plan) is
voluntarily or involuntarily terminated for any reason (including death or
disability), Awardee’s right in any Restricted Stock Units that are not vested
shall automatically terminate upon the effective date of such termination of
employment with the Company and its Affiliates and such Restricted Stock Units
shall be canceled as provided within the terms of the Plan and shall be of no
further force and effect.  In the event of such termination, the Company, as
soon as practicable following the effective date of termination shall issue
shares of Stock to Awardee (or Awardee’s designated beneficiary or estate
executor in the event of Awardee’s death) with respect to any Restricted Stock
Units which, as of the effective date of termination, have vested but for which
shares of Stock had not yet been issued to Awardee.

 

4.                                      Incorporation of Plan.  Notwithstanding
anything herein to the contrary, this Award shall be subject to and governed by
all the terms and conditions of the Plan.  Capitalized terms in this Agreement
shall have the meaning specified in the Plan, unless a different meaning is
specified herein.

 

5.                                      Transferability.  This Agreement is
personal to Awardee, is non-assignable and is not transferable in any manner, by
operation of law or otherwise, other than by will or the laws of descent and
distribution.  This Award is available, during Awardee’s lifetime, only to
Awardee, and thereafter, only to Awardee’s designated beneficiary.

 

2

--------------------------------------------------------------------------------


 

6.                                      Tax Withholding and Sale of Shares of
Stock Pursuant to Rule 10b5-1. Awardee shall, not later than the date on which
the Restricted Stock Unit becomes a taxable event for income tax purposes (i.e.,
per a Vesting Date), pay to the Company any federal, state, local or foreign
taxes required by law to be withheld on account of such taxable event.  The
amount subject to tax is calculated based on the fair market value on the date
of vest (as determined by a Category 1 Merchant Banker in India and is updated
each 180 days as required under Indian tax law). The Company has no
responsibility or obligation to obtain the most favorable valuation possible nor
obtain valuations more frequently than required under Indian tax law. To satisfy
in full such minimum tax withholding obligation, Awardee hereby authorizes the
Company to withhold from shares of Stock to be issued hereunder that number of
shares of Stock that would satisfy the minimum required tax withholding amount
due and, at the Company discretion, to sell such shares of Stock through a
broker of the Company’s choosing (i.e., “sell to cover”). As of the date
hereof, I certify that (a) I am currently unaware of any material, non-public
information with respect to the Company, and (b) this Agreement is entered into
in good faith and not as part of a plan or scheme to evade the prohibitions of
Rule 10b5-1 of the Securities Exchange Act of 1934, as amended, or any other
securities laws.  While this Agreement is in effect, I agree (i) not to enter
into or alter any corresponding or hedging transaction or position with respect
to the securities covered by this Agreement (including, without limitation, with
respect to any securities convertible or exchangeable into shares of Stock) and
(ii) not to attempt to exercise any influence over how, when or whether to
effect the withholding and sale of shares of Stock pursuant to this Section 6.

 

7.                                      Tax Consequences.  The Company makes no
representation or warranty as to the tax treatment to the Awardee of Awardee’s
receipt of the Award or vesting of Restricted Stock Units or upon Awardee’s sale
or other disposition of the Stock.  The Awardee should rely on his or her own
tax advisors for such advice.

 

8.                                      Miscellaneous.

 

(a)                                 Notices hereunder shall be delivered
electronically through the procedure set forth on the website maintained by the
Corporation-designated brokerage firm for awards under the Plan or in writing
and addressed to the Corporation at its principal place of business. Any notice
required to be given or delivered to Awardee shall be delivered electronically
or in writing addressed to Awardee at the most recent address on file with the
Corporation for the Awardee. All notices shall be deemed effective upon personal
or electronic delivery or upon deposit in the U.S. mail, postage prepaid and
properly addressed to the party to be notified.

 

(b)                                 This Agreement does not confer upon the
Awardee any rights with respect to continuation of employment by the Company or
any of its subsidiaries.

 

(c)                                  The Compensation Committee may amend the
terms of this Agreement, prospectively or retroactively, provided that the
Agreement as amended is consistent with the terms of the Plan, but no such
amendment shall impair the Awardee’s rights under this Agreement without the
Awardee’s consent.

 

(d)                                 This Agreement shall be construed and
enforced in accordance with the laws of the State of Delaware, without regard to
the conflict of laws principles thereof.

 

(e)                                  This Agreement shall be binding upon and
inure to the benefit of any successor or assign of the Company and any executor,
administrator, trustee, guardian or other legal representative of the Awardee.

 

(f)                                   This Agreement may be executed in one or
more counterparts, all of which together shall constitute but one instrument. 
This Agreement and the Plan together constitute the entire agreement between the
parties relative to the subject matter hereof, and supersede all proposals
written or oral relating to the subject matter hereof.

 

3

--------------------------------------------------------------------------------


 

9.                                      Data Privacy. The Awardee hereby
explicitly and unambiguously consents to the collection, use and transfer, in
electronic or other form, of the Awardee’s personal data as described in this
Agreement by and among, as applicable, the Company for the exclusive purpose of
implementing, administering and managing the Awardee’s participation in the
Plan.

 

The Awardee understands that the Company may hold certain personal information
about the Awardee, including, but not limited to, the Awardee’s name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any stock or
directorships held in the Company, details of all Restricted Stock Units or any
other entitlement to shares awarded, canceled, exercised, vested, unvested or
outstanding in the Awardee’s favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Personal Data”).

 

The Awardee understands that Personal Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in the United States, the Awardee’s
country, or elsewhere, and that the recipient’s country may have different data
privacy laws and protections than the Awardee’s country. The Awardee understands
that he or she may request a list with the names and addresses of any potential
recipients of the Personal Data by contacting the Awardee’s local human
resources representative. The Awardee authorizes the recipients to receive,
possess, use, retain and transfer the Personal Data, in electronic or other
form, for the purposes of implementing, administering and managing the Awardee’s
participation in the Plan, including any requisite transfer of such Personal
Data as may be required to a broker or other third party with whom the Awardee
may elect to deposit any stock received upon vesting of the Restricted Stock
Units. The Awardee understands that Personal Data will be held only as long as
is necessary to implement, administer and manage the Awardee’s participation in
the Plan. The Awardee understands that he or she may, at any time, view Personal
Data, request additional information about the storage and processing of
Personal Data, require any necessary amendments to Personal Data or refuse or
withdraw the consents herein, without cost, by contacting in writing the
Awardee’s local human resources representative. The Awardee understands that
refusal or withdrawal of consent may affect the Awardee’s ability to participate
in the Plan or to realize benefits from the Restricted Stock Units. For more
information on the consequences of the Awardee’s refusal to consent or
withdrawal of consent, the Awardee understands that he or she may contact his or
her local human resources representative.

 

 

 

VIRTUSA CORPORATION

 

 

 

 

 

/s/ Thomas R. Holler

 

By: Thomas R. Holler

 

Title: EVP and CSO

 

4

--------------------------------------------------------------------------------


 

RESTRICTED STOCK AWARD AGREEMENT

PERFORMANCE-BASED VESTING

FOR COMPANY EMPLOYEES

 

UNDER THE VIRTUSA CORPORATION
2015 STOCK OPTION AND INCENTIVE PLAN

 

Pursuant to the Virtusa Corporation 2015 Stock Option and Incentive Plan (the
“Plan”), Virtusa Corporation, a Delaware corporation (together with its
successors, the “Company”) hereby grants to the person named (the “Grantee”) in
the Notice of Grant of Performance-Based Restricted Stock Award (the “Notice”)
which is either attached hereto or provided electronically to the Grantee, a
Performance-Based Restricted Stock Award (the “Restricted Stock Award”).  The
Grantee shall receive the number of shares of Common Stock, par value $0.01 per
share (the “Stock”) of the Company specified in the Notice, subject to the
restrictions and conditions set forth herein, the Notice and in the Plan
including the adjustment provision thereof.  The Company acknowledges the
receipt from the Grantee of an amount equal to the aggregate par value for the
Stock in the form of cash, services or other appropriate consideration.  All
capitalized terms used herein and not otherwise defined shall have the
respective meanings set forth in the Notice and the Plan (as applicable).

 

1.                                      Acceptance of Award.  The Grantee shall
accept this Restricted Stock Award by signing and delivering to the Company a
copy of the Notice (or otherwise accepting by electronic approval in compliance
with the Company’s electronic acceptance process).  The shares of Restricted
Stock granted hereunder shall be issued and held by the Company’s transfer agent
in book entry form, and the Grantee’s name shall be entered as the stockholder
of record on the books of the Company.  The Grantee shall have all the rights of
a stockholder with respect to such shares, including voting and dividend rights,
subject, however, to the restrictions and conditions specified in Paragraph 2
below, the Plan and the Notice.

 

2.                                      Restrictions and Conditions.

 

(a)                                 Any book entries for the shares of
Restricted Stock granted herein shall bear an appropriate legend, as determined
by the Administrator in its sole discretion, to the effect that such shares are
subject to restrictions as set forth herein and in the Plan.

 

(b)                                 Shares of Restricted Stock granted herein
may not be sold, assigned, transferred, pledged or otherwise encumbered or
disposed of by the Grantee prior to vesting.

 

(c)                                  If the Grantee’s employment with the
Company and its Subsidiaries is voluntarily or involuntarily terminated for any
reason (including death) and Grantee’s service relationship with the Company and
its Subsidiaries is terminated, prior to vesting of shares of Restricted Stock
granted herein, all shares of Restricted Stock not vested as of such date shall
immediately and automatically be forfeited and returned to the Company.

 

3.                                      Vesting of Restricted Stock.  The
restrictions and conditions in Paragraph 2 of this Agreement shall lapse on the
Vesting Date or Dates specified in the Notice so long as the

 

--------------------------------------------------------------------------------


 

Grantee remains an employee of the Company or a Subsidiary on such Dates or
otherwise maintains a service relationship with the Company or its
Subsidiaries.  If a series of Vesting Dates is specified, then the restrictions
and conditions in Paragraph 2 shall lapse only with respect to the number of
shares of Restricted Stock specified as vested on such date.  Subsequent to such
Vesting Date or Dates, the shares of Stock on which all restrictions and
conditions have lapsed shall no longer be deemed Restricted Stock.  The
Administrator may at any time accelerate the vesting schedule specified in this
Paragraph 3.

 

4.                                      Dividends.  Any dividends issuable
on shares of Restricted Stock which are not vested shall be held in escrow by
the Company and subject to forfeiture to the same extent as such unvested shares
of Restricted Stock.  Such dividends shall be paid to the Grantee if, and to the
extent, that such unvested shares of the Restricted Stock become vested.

 

5.                                      Incorporation of Plan.  Notwithstanding
anything herein to the contrary, this Agreement shall be subject to and governed
by all the terms and conditions of the Plan, including the powers of the
Administrator set forth in Section 2(b) of the Plan and the powers of the
Administrator under Section 16 of the Plan to amend or cancel this Restricted
Stock Award if required by, or necessary to comply with, applicable law. 
Capitalized terms in this Agreement shall have the meaning specified in the
Plan, unless a different meaning is specified herein.

 

6.                                      Transferability.  This Agreement is
personal to the Grantee, is non-assignable and is not transferable in any
manner, by operation of law or otherwise, other than by will or the laws of
descent and distribution.

 

7.                                      Tax Withholding.  The Grantee shall, not
later than the date as of which the receipt of this Restricted Stock Award
becomes a taxable event for income tax purposes, pay to the Company or make
arrangements satisfactory to the Administrator for payment of any federal,
state, local or foreign taxes required by law to be withheld on account of such
taxable event.  Except in the case where an election is made pursuant to
Paragraph 8 below, unless the Grantee makes arrangements satisfactory to the
Administrator for the payment of the applicable federal, state, and local taxes
required by law to be withheld on account of such taxable event by the date of
the taxable event, the Grantee shall and hereby does authorize the full
settlement and satisfaction of the minimum tax withholding obligation in whole
or, to the extent not settled and satisfied in full prior to or on such taxable
event, in part, by authorizing the Company to withhold from shares of Stock to
be issued or released by the transfer agent a number of shares of Stock with an
aggregate Fair Market Value that would satisfy the withholding amount due;
provided such arrangement is satisfactory to the Administrator.

 

8.                                      Election Under Section 83(b).  The
Grantee and the Company hereby agree that the Grantee may, within 30 days
following the acceptance of this Restricted Stock Award as provided in Paragraph
1 hereof, file with the Internal Revenue Service and the Company an election
under Section 83(b) of the Internal Revenue Code.  In the event the Grantee
makes such an election, he or she agrees to provide a copy of the election to
the Company.

 

9.                                      No Obligation to Continue Employment. 
Neither the Company nor any Subsidiary is obligated by or as a result of the
Plan or this Agreement to continue the Grantee in

 

2

--------------------------------------------------------------------------------


 

employment and neither the Plan nor this Agreement shall interfere in any way
with the right of the Company or any Subsidiary to terminate the employment of
the Grantee at any time.

 

10.                               Notices.  Notices hereunder shall be delivered
electronically through the procedure set forth on the website maintained by the
Corporation-designated brokerage firm for awards under the Plan or in writing
and addressed to the Corporation at its principal place of business. Any notice
required to be given or delivered to Grantee shall be delivered electronically
or in writing addressed to Grantee at the most recent address on file with the
Corporation for the Grantee. All notices shall be deemed effective upon personal
or electronic delivery or upon deposit in the U.S. mail, postage prepaid and
properly addressed to the party to be notified.

 

11.                               Data Privacy. The Grantee hereby explicitly
and unambiguously consents to the collection, use and transfer, in electronic or
other form, of the Grantee’s personal data as described in this Agreement by and
among, as applicable, the Company for the exclusive purpose of implementing,
administering and managing the Grantee’s participation in the Plan.

 

The Grantee understands that the Company may hold certain personal information
about the Grantee, including, but not limited to, the Grantee’s name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any stock or
directorships held in the Company, details of all Restricted Stock Awards or any
other entitlement to Stock awarded, canceled, exercised, vested, unvested or
outstanding in the Grantee’s favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Personal Data”).

 

The Grantee understands that Personal Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in the United States, the Grantee’s
country, or elsewhere, and that the recipient’s country may have different data
privacy laws and protections than the Grantee’s country. The Grantee understands
that he or she may request a list with the names and addresses of any potential
recipients of the Personal Data by contacting the Grantee’s local human
resources representative. The Grantee authorizes the recipients to receive,
possess, use, retain and transfer the Personal Data, in electronic or other
form, for the purposes of implementing, administering and managing the Grantee’s
participation in the Plan, including any requisite transfer of such Personal
Data as may be required to a broker or other third party with whom the Grantee
may elect to deposit any Stock received upon vesting of the Restricted Stock
Awards. The Grantee understands that Personal Data will be held only as long as
is necessary to implement, administer and manage the Grantee’s participation in
the Plan. The Grantee understands that he or she may, at any time, view Personal
Data, request additional information about the storage and processing of
Personal Data, require any necessary amendments to Personal Data or refuse or
withdraw the consents herein, without cost, by contacting in writing the
Grantee’s local human resources representative. The Grantee understands that
refusal or withdrawal of consent may affect the Grantee’s ability to participate
in the Plan or to realize benefits from the Restricted Stock Awards. For more
information on the consequences of the Grantee’s refusal to consent or
withdrawal of consent, the Grantee understands that he or she may contact his or
her local human resources representative.

 

3

--------------------------------------------------------------------------------


 

 

VIRTUSA CORPORATION

 

 

 

 

 

By:

/s/ Thomas R Holler

 

 

THOMAS R. HOLLER

 

 

 

 

 

EVP and CSO

 

4

--------------------------------------------------------------------------------


 

RESTRICTED STOCK AWARD AGREEMENT

PERFORMANCE-BASED VESTING

FOR COMPANY EMPLOYEES - INDIA

 

UNDER THE VIRTUSA CORPORATION
2015 STOCK OPTION AND INCENTIVE PLAN

 

Pursuant to the Virtusa Corporation 2015 Stock Option and Incentive Plan (the
“Plan”), Virtusa Corporation, a Delaware corporation (together with its
successors, the “Company”) hereby grants to the person named (the “Grantee”) in
the Notice of Grant of Performance-Based Restricted Stock Award (the “Notice”)
which is either attached hereto or provided electronically to the Grantee, a
Performance-Based Restricted Stock Award (the “Restricted Stock Award”).  The
Grantee shall receive the number of shares of Common Stock, par value $0.01 per
share (the “Stock”) of the Company specified in the Notice, subject to the
restrictions and conditions set forth herein, the Notice and in the Plan
including the adjustment provision thereof.  The Company acknowledges the
receipt from the Grantee of an amount equal to the aggregate par value for the
Stock in the form of cash, services or other appropriate consideration.  All
capitalized terms used herein and not otherwise defined shall have the
respective meanings set forth in the Notice and the Plan (as applicable).

 

1.                                      Acceptance of Award.  The Grantee shall
accept this Restricted Stock Award by signing and delivering to the Company a
copy of the Notice (or otherwise accepting by electronic approval in compliance
with the Company’s electronic acceptance process).  The shares of Restricted
Stock granted hereunder shall be issued and held by the Company’s transfer agent
in book entry form, and the Grantee’s name shall be entered as the stockholder
of record on the books of the Company.  The Grantee shall have all the rights of
a stockholder with respect to such shares, including voting and dividend rights,
subject, however, to the restrictions and conditions specified in Paragraph 2
below, the Plan and the Notice.

 

2.                                      Restrictions and Conditions.

 

(a)                                 Any book entries for the shares of
Restricted Stock granted herein shall bear an appropriate legend, as determined
by the Administrator in its sole discretion, to the effect that such shares are
subject to restrictions as set forth herein and in the Plan.

 

(b)                                 Shares of Restricted Stock granted herein
may not be sold, assigned, transferred, pledged or otherwise encumbered or
disposed of by the Grantee prior to vesting.

 

(c)                                  If the Grantee’s employment with the
Company and its Subsidiaries is voluntarily or involuntarily terminated for any
reason (including death) and Grantee’s service relationship with the Company and
its Subsidiaries is terminated, prior to vesting of shares of Restricted Stock
granted herein, all shares of Restricted Stock not vested as of such date shall
immediately and automatically be forfeited and returned to the Company.

 

3.                                      Vesting of Restricted Stock.  The
restrictions and conditions in Paragraph 2 of this Agreement shall lapse on the
Vesting Date or Dates specified in the Notice so long as the

 

--------------------------------------------------------------------------------


 

Grantee remains an employee of the Company or a Subsidiary on such Dates or
otherwise maintains a service relationship with the Company or its
Subsidiaries.  If a series of Vesting Dates is specified, then the restrictions
and conditions in Paragraph 2 shall lapse only with respect to the number of
shares of Restricted Stock specified as vested on such date.  Subsequent to such
Vesting Date or Dates, the shares of Stock on which all restrictions and
conditions have lapsed shall no longer be deemed Restricted Stock.  The
Administrator may at any time accelerate the vesting schedule specified in this
Paragraph 3.

 

4.                                      Dividends.  Any dividends issuable
on shares of Restricted Stock which are not vested shall be held in escrow by
the Company and subject to forfeiture to the same extent as such unvested shares
of Restricted Stock.  Such dividends shall be paid to the Grantee if, and to the
extent, that such unvested shares of the Restricted Stock become vested.

 

5.                                      Incorporation of Plan.  Notwithstanding
anything herein to the contrary, this Agreement shall be subject to and governed
by all the terms and conditions of the Plan, including the powers of the
Administrator set forth in Section 2(b) of the Plan and the powers of the
Administrator under Section 16 of the Plan to amend or cancel this Restricted
Stock Award if required by, or necessary to comply with, applicable law. 
Capitalized terms in this Agreement shall have the meaning specified in the
Plan, unless a different meaning is specified herein.

 

6.                                      Transferability.  This Agreement is
personal to the Grantee, is non-assignable and is not transferable in any
manner, by operation of law or otherwise, other than by will or the laws of
descent and distribution.

 

7.                                      Tax Withholding.  The Grantee shall, not
later than the date as of which the receipt of this Restricted Stock Award
becomes a taxable event for income tax purposes, pay to the Company or make
arrangements satisfactory to the Administrator for payment of any federal,
state, local or foreign taxes required by law to be withheld on account of such
taxable event.  Except in the case where an election is made pursuant to
Paragraph 8 below, unless the Grantee makes arrangements satisfactory to the
Administrator for the payment of the applicable federal, state, and local taxes
required by law to be withheld on account of such taxable event by the date of
the taxable event, the Grantee shall and hereby does authorize the full
settlement and satisfaction of the minimum tax withholding obligation in whole
or, to the extent not settled and satisfied in full prior to or on such taxable
event, in part, by authorizing the Company to withhold from shares of Stock to
be issued or released by the transfer agent a number of shares of Stock with an
aggregate Fair Market Value that would satisfy the withholding amount due;
provided such arrangement is satisfactory to the Administrator. The amount
subject to tax is calculated based on the fair market value on the date of vest
(as determined by a Category 1 Merchant Banker in India and is updated each 180
days as required under Indian tax law). The Company has no responsibility or
obligation to obtain the most favorable valuation possible nor obtain valuations
more frequently than required under Indian tax law.

 

8.                                      Election Under Section 83(b).  The
Grantee and the Company hereby agree that the Grantee may, within 30 days
following the acceptance of this Restricted Stock Award as provided in Paragraph
1 hereof, file with the Internal Revenue Service and the Company an election
under Section 83(b) of the Internal Revenue Code.  In the event the Grantee
makes such an election, he or she agrees to provide a copy of the election to
the Company.

 

2

--------------------------------------------------------------------------------


 

9.                                      No Obligation to Continue Employment. 
Neither the Company nor any Subsidiary is obligated by or as a result of the
Plan or this Agreement to continue the Grantee in employment and neither the
Plan nor this Agreement shall interfere in any way with the right of the Company
or any Subsidiary to terminate the employment of the Grantee at any time.

 

10.                               Notices.  Notices hereunder shall be delivered
electronically through the procedure set forth on the website maintained by the
Corporation-designated brokerage firm for awards under the Plan or in writing
and addressed to the Corporation at its principal place of business. Any notice
required to be given or delivered to Grantee shall be delivered electronically
or in writing addressed to Grantee at the most recent address on file with the
Corporation for the Grantee. All notices shall be deemed effective upon personal
or electronic delivery or upon deposit in the U.S. mail, postage prepaid and
properly addressed to the party to be notified.

 

11.                               Data Privacy. The Grantee hereby explicitly
and unambiguously consents to the collection, use and transfer, in electronic or
other form, of the Grantee’s personal data as described in this Agreement by and
among, as applicable, the Company for the exclusive purpose of implementing,
administering and managing the Grantee’s participation in the Plan.

 

The Grantee understands that the Company may hold certain personal information
about the Grantee, including, but not limited to, the Grantee’s name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any stock or
directorships held in the Company, details of all Restricted Stock Awards or any
other entitlement to Stock awarded, canceled, exercised, vested, unvested or
outstanding in the Grantee’s favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Personal Data”).

 

The Grantee understands that Personal Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in the United States, the Grantee’s
country, or elsewhere, and that the recipient’s country may have different data
privacy laws and protections than the Grantee’s country. The Grantee understands
that he or she may request a list with the names and addresses of any potential
recipients of the Personal Data by contacting the Grantee’s local human
resources representative. The Grantee authorizes the recipients to receive,
possess, use, retain and transfer the Personal Data, in electronic or other
form, for the purposes of implementing, administering and managing the Grantee’s
participation in the Plan, including any requisite transfer of such Personal
Data as may be required to a broker or other third party with whom the Grantee
may elect to deposit any Stock received upon vesting of the Restricted Stock
Awards. The Grantee understands that Personal Data will be held only as long as
is necessary to implement, administer and manage the Grantee’s participation in
the Plan. The Grantee understands that he or she may, at any time, view Personal
Data, request additional information about the storage and processing of
Personal Data, require any necessary amendments to Personal Data or refuse or
withdraw the consents herein, without cost, by contacting in writing the
Grantee’s local human resources representative. The Grantee understands that
refusal or withdrawal of consent may affect the Grantee’s ability to participate
in the Plan or to realize benefits from the Restricted Stock Awards. For more
information on the consequences of the Grantee’s refusal to consent or
withdrawal of consent,

 

3

--------------------------------------------------------------------------------


 

the Grantee understands that he or she may contact his or her local human
resources representative.

 

 

 

VIRTUSA CORPORATION

 

 

 

 

 

By:

/s/ Thomas R Holler

 

 

THOMAS R. HOLLER

 

 

 

 

 

EVP and CSO

 

4

--------------------------------------------------------------------------------


 

RESTRICTED STOCK UNIT AGREEMENT

PERFORMANCE-BASED VESTING

FOR COMPANY EMPLOYEES

 

UNDER THE VIRTUSA CORPORATION

2015 STOCK OPTION AND INCENTIVE PLAN

 

Pursuant to the Virtusa Corporation 2015 Stock Option and Incentive Plan (the
“Plan”), Virtusa Corporation, a Delaware corporation (together with its
successors, the “Company”) hereby awards to the person named (the “Awardee”) in
the Notice of Award of Performance Based Restricted Stock Units (the “Notice”)
which is either attached hereto or provided electronically to the Awardee, the
number of Performance Based Restricted Stock Units (the “Restricted Stock
Units”) as set forth in the Notice under the terms herein and therein and the
applicable performance-based vesting requirements for those units and the
underlying Shares are set forth in the Notice.  Upon execution of this
Agreement, the Awardee shall receive the number of Restricted Stock Units
specified above, subject to the restrictions and conditions set forth herein and
in the Plan.

 

1.                          Vesting.

 

No portion of these Restricted Stock Units may be received until such portion
shall have vested.  Except as otherwise provided herein, the Restricted Stock
Units shall vest in accordance with the Notice, provided in each case that the
Awardee is then, and since the Award Date has continuously been, employed by the
Company or its Affiliates.

 

2.                          Issuance of Stock.

 

(a)                                 Each vested Restricted Stock Unit entitles
Awardee to receive one share of the Company’s Common Stock, par value $0.01 per
share (the “Stock”), upon issuance on each Vesting Date for such Restricted
Stock Unit per the terms of the Notice and the terms herein and therein.

 

(b)                                 As soon as practicable after each Vesting
Date per the terms of the Notice and the terms herein and therein, the Awardee’s
name shall be entered as the stockholder of record on the books and records of
the Company with respect to the Shares of Stock underlying the Restricted Stock
Units issued in accordance with Section 2(a) and per the Vesting Date and upon
compliance to the satisfaction of the Compensation Committee with all
requirements under applicable laws or regulations in connection with such
issuance and with the requirements hereof and of the Plan.  The determination of
the Compensation Committee as to such compliance shall be final and binding on
Awardee.

 

(c)                                  Until such time as shares of Stock have
been issued to Awardee pursuant to Section 2(b) above, and except as set forth
in Section 2(d) below regarding dividends and dividend equivalents, Awardee
shall not have any rights as a holder (and is not deemed a beneficial owner of
the shares) of the shares of Stock underlying this Award including but not
limited to voting rights.

 

(d)                                 Subject to the terms herein, if on any date
the Company shall pay any dividend on shares of Stock of the Company, the number
of Restricted Stock Units credited to Awardee shall, as of such date, be
increased by an amount determined by the following formula:

 

W = (X multiplied by Y) divided by Z, where:

 

W = the number of additional Restricted Stock Units to be credited to Awardee on
such dividend payment date;

 

X = the aggregate number of Restricted Stock Units (whether vested or unvested)
credited to Awardee as of the record date of the dividend;

 

--------------------------------------------------------------------------------


 

Y = the cash dividend per share amount; and

 

Z = the Fair Market Value per share of Stock (as determined under the Plan) on
the dividend payment date;

 

In the case of a dividend paid on Stock in the form of Stock, including without
limitation a distribution of Stock by reason of a stock dividend, stock split or
otherwise, the number of Restricted Stock Units credited to Awardee shall be
increased by a number equal to the product of (i) the aggregate number of
Restricted Stock Units that have been awarded to Awardee through the related
dividend record date, and (ii) the number of shares of Stock (including any
fraction thereof) payable as dividend on one share of Stock.  In the case of a
dividend payable in property other than shares of Stock or cash, the per share
of Stock value of such dividend shall be determined in good faith by the Board
of Directors of the Company and shall be converted to additional Restricted
Stock Units based on the formula above.  Any additional Restricted Stock Units
shall be subject to the vesting and restrictions of this Agreement in the same
manner and for so long as the Restricted Stock Units granted pursuant to this
Agreement to which they relate remain subject to such vesting and restrictions,
and shall be promptly forfeited to the Company if and when such Restricted Stock
Units are so forfeited.

 

3.                                      Termination of Employment.  Subject only
to any agreement that the Awardee may have with the Company, if Awardee’s
employment by the Company or any of its Affiliates (as defined in the Plan) is
voluntarily or involuntarily terminated for any reason (including death or
disability), Awardee’s right in any Restricted Stock Units that are not vested
shall automatically terminate upon the effective date of such termination of
employment with the Company and its Affiliates and such Restricted Stock Units
shall be canceled as provided within the terms of the Plan and shall be of no
further force and effect.  Subject to the foregoing, in the event of such
termination, the Company, as soon as practicable following the effective date of
termination shall issue shares of Stock to Awardee (or Awardee’s designated
beneficiary or estate executor in the event of Awardee’s death) with respect to
any Restricted Stock Units which, as of the effective date of termination, have
vested per a Vesting Date but for which shares of Stock had not yet been issued
to Awardee.

 

4.                                      Incorporation of Plan.  Notwithstanding
anything herein to the contrary, this Restricted Stock Unit shall be subject to
and governed by all the terms and conditions of the Plan and the Notice. 
Capitalized terms in this Agreement shall have the meaning specified in the Plan
or the Notice, unless a different meaning is specified herein.

 

5.                                      Transferability.  This Agreement is
personal to Awardee, is non-assignable and is not transferable in any manner, by
operation of law or otherwise, other than by will or the laws of descent and
distribution.  This Restricted Stock Unit is available, during Awardee’s
lifetime, only to Awardee, and thereafter, only to Awardee’s designated
beneficiary.

 

2

--------------------------------------------------------------------------------


 

6.                                      Tax Withholding and Sale of Shares of
Stock Pursuant to Rule 10b5-1.  Awardee shall, not later than the date on which
the Restricted Stock Unit becomes a taxable event for income tax purposes (i.e.,
per a Vesting Date), pay to the Company any federal, state, local, or foreign
taxes required by law to be withheld on account of such taxable event.  To
satisfy in full such minimum tax withholding obligation, Awardee hereby
authorizes the Company to withhold from shares of Stock to be issued hereunder
that number of shares of Stock that would satisfy the minimum required tax
withholding amount due and, at the Company discretion, to sell such shares of
Stock through a broker of the Company’s choosing (i.e., “sell to cover”). As of
the date hereof, I certify that (a) I am currently unaware of any material,
non-public information with respect to the Company, and (b) this Agreement is
entered into in good faith and not as part of a plan or scheme to evade the
prohibitions of Rule 10b5-1 of the Securities Exchange Act of 1934, as amended,
or any other securities laws.  While this Agreement is in effect, I agree
(i) not to enter into or alter any corresponding or hedging transaction or
position with respect to the securities covered by this Agreement (including,
without limitation, with respect to any securities convertible or exchangeable
into shares of Stock) and (ii) not to attempt to exercise any influence over
how, when or whether to effect the withholding and sale of shares of Stock
pursuant to this Section 6.

 

7.                                      Tax Consequences.  The Company makes no
representation or warranty as to the tax treatment to the Awardee of Awardee’s
receipt of the Restricted Stock Unit or vesting of Restricted Stock Units or
upon Awardee’s sale or other disposition of the Stock.  The Awardee should rely
on his or her own tax advisors for such advice.

 

8.                                      Miscellaneous.

 

(a)                                 Notices hereunder shall be delivered
electronically through the procedure set forth on the website maintained by the
Corporation-designated brokerage firm for awards under the Plan or in writing
and addressed to the Corporation at its principal place of business. Any notice
required to be given or delivered to Awardee shall be delivered electronically
or in writing addressed to Awardee at the most recent address on file with the
Corporation for the Awardee. All notices shall be deemed effective upon personal
or electronic delivery or upon deposit in the U.S. mail, postage prepaid and
properly addressed to the party to be notified.

 

(b)                                 This Agreement does not confer upon the
Awardee any rights with respect to continuation of employment by the Company or
any of its subsidiaries.

 

(c)                                  The Compensation Committee may amend the
terms of this Agreement, prospectively or retroactively, provided that the
Agreement as amended is consistent with the terms of the Plan, but no such
amendment shall impair the Awardee’s rights under this Agreement without the
Awardee’s consent.

 

(d)                                 This Agreement shall be construed and
enforced in accordance with the laws of the State of Delaware, without regard to
the conflict of laws principles thereof.

 

(e)                                  This Agreement shall be binding upon and
inure to the benefit of any successor or assign of the Company and any executor,
administrator, trustee, guardian or other legal representative of the Awardee.

 

(f)                                   This Agreement may be executed in one or
more counterparts, all of which together shall constitute but one instrument. 
This Agreement, the Notice and the Plan together constitute the entire agreement
between the parties relative to the subject matter hereof, and supersede all
proposals written or oral relating to the subject matter hereof.

 

3

--------------------------------------------------------------------------------


 

9.                                      Data Privacy. The Awardee hereby
explicitly and unambiguously consents to the collection, use and transfer, in
electronic or other form, of the Awardee’s personal data as described in this
Agreement by and among, as applicable, the Company for the exclusive purpose of
implementing, administering and managing the Awardee’s participation in the
Plan.

 

The Awardee understands that the Company may hold certain personal information
about the Awardee, including, but not limited to, the Awardee’s name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any stock or
directorships held in the Company, details of all Restricted Stock Units or any
other entitlement to shares awarded, canceled, exercised, vested, unvested or
outstanding in the Awardee’s favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Personal Data”).

 

The Awardee understands that Personal Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in the United States, the Awardee’s
country, or elsewhere, and that the recipient’s country may have different data
privacy laws and protections than the Awardee’s country. The Awardee understands
that he or she may request a list with the names and addresses of any potential
recipients of the Personal Data by contacting the Awardee’s local human
resources representative. The Awardee authorizes the recipients to receive,
possess, use, retain and transfer the Personal Data, in electronic or other
form, for the purposes of implementing, administering and managing the Awardee’s
participation in the Plan, including any requisite transfer of such Personal
Data as may be required to a broker or other third party with whom the Awardee
may elect to deposit any stock received upon vesting of the Restricted Stock
Units. The Awardee understands that Personal Data will be held only as long as
is necessary to implement, administer and manage the Awardee’s participation in
the Plan. The Awardee understands that he or she may, at any time, view Personal
Data, request additional information about the storage and processing of
Personal Data, require any necessary amendments to Personal Data or refuse or
withdraw the consents herein, without cost, by contacting in writing the
Awardee’s local human resources representative. The Awardee understands that
refusal or withdrawal of consent may affect the Awardee’s ability to participate
in the Plan or to realize benefits from the Restricted Stock Units. For more
information on the consequences of the Awardee’s refusal to consent or
withdrawal of consent, the Awardee understands that he or she may contact his or
her local human resources representative.

 

 

 

VIRTUSA CORPORATION

 

 

 

 

 

/s/ Thomas R. Holler

 

By: Thomas R. Holler

 

Title: EVP and CSO

 

4

--------------------------------------------------------------------------------


 

RESTRICTED STOCK UNIT AGREEMENT

PERFORMANCE-BASED VESTING

FOR COMPANY EMPLOYEES - INDIA

 

UNDER THE VIRTUSA CORPORATION

2015 STOCK OPTION AND INCENTIVE PLAN

 

Pursuant to the Virtusa Corporation 2015 Stock Option and Incentive Plan (the
“Plan”), Virtusa Corporation, a Delaware corporation (together with its
successors, the “Company”) hereby awards to the person named (the “Awardee”) in
the Notice of Award of Performance Based Restricted Stock Units (the “Notice”)
which is either attached hereto or provided electronically to the Awardee, the
number of Performance Based Restricted Stock Units (the “Restricted Stock
Units”) as set forth in the Notice under the terms herein and therein and the
applicable performance-based vesting requirements for those units and the
underlying Shares are set forth in the Notice.  Upon execution of this
Agreement, the Awardee shall receive the number of Restricted Stock Units
specified above, subject to the restrictions and conditions set forth herein and
in the Plan.

 

1.                          Vesting.

 

No portion of these Restricted Stock Units may be received until such portion
shall have vested.  Except as otherwise provided herein, the Restricted Stock
Units shall vest in accordance with the Notice, provided in each case that the
Awardee is then, and since the Award Date has continuously been, employed by the
Company or its Affiliates.

 

2.                          Issuance of Stock.

 

(a)                                 Each vested Restricted Stock Unit entitles
Awardee to receive one share of the Company’s Common Stock, par value $0.01 per
share (the “Stock”), upon issuance on each Vesting Date for such Restricted
Stock Unit per the terms of the Notice and the terms herein and therein.

 

(b)                                 As soon as practicable after each Vesting
Date per the terms of the Notice and the terms herein and therein, the Awardee’s
name shall be entered as the stockholder of record on the books and records of
the Company with respect to the Shares of Stock underlying the Restricted Stock
Units issued in accordance with Section 2(a) and per the Vesting Date and upon
compliance to the satisfaction of the Compensation Committee with all
requirements under applicable laws or regulations in connection with such
issuance and with the requirements hereof and of the Plan.  The determination of
the Compensation Committee as to such compliance shall be final and binding on
Awardee.

 

(c)                                  Until such time as shares of Stock have
been issued to Awardee pursuant to Section 2(b) above, and except as set forth
in Section 2(d) below regarding dividends and dividend equivalents, Awardee
shall not have any rights as a holder (and is not deemed a beneficial owner of
the shares) of the shares of Stock underlying this Award including but not
limited to voting rights.

 

(d)                                 Subject to the terms herein, if on any date
the Company shall pay any dividend on shares of Stock of the Company, the number
of Restricted Stock Units credited to Awardee shall, as of such date, be
increased by an amount determined by the following formula:

 

W = (X multiplied by Y) divided by Z, where:

 

W = the number of additional Restricted Stock Units to be credited to Awardee on
such dividend payment date;

 

X = the aggregate number of Restricted Stock Units (whether vested or unvested)
credited to Awardee as of the record date of the dividend;

 

--------------------------------------------------------------------------------


 

Y = the cash dividend per share amount; and

 

Z = the Fair Market Value per share of Stock (as determined under the Plan) on
the dividend payment date;

 

In the case of a dividend paid on Stock in the form of Stock, including without
limitation a distribution of Stock by reason of a stock dividend, stock split or
otherwise, the number of Restricted Stock Units credited to Awardee shall be
increased by a number equal to the product of (i) the aggregate number of
Restricted Stock Units that have been awarded to Awardee through the related
dividend record date, and (ii) the number of shares of Stock (including any
fraction thereof) payable as dividend on one share of Stock.  In the case of a
dividend payable in property other than shares of Stock or cash, the per share
of Stock value of such dividend shall be determined in good faith by the Board
of Directors of the Company and shall be converted to additional Restricted
Stock Units based on the formula above.  Any additional Restricted Stock Units
shall be subject to the vesting and restrictions of this Agreement in the same
manner and for so long as the Restricted Stock Units granted pursuant to this
Agreement to which they relate remain subject to such vesting and restrictions,
and shall be promptly forfeited to the Company if and when such Restricted Stock
Units are so forfeited.

 

3.                                      Termination of Employment.  Subject only
to any agreement that the Awardee may have with the Company, if Awardee’s
employment by the Company or any of its Affiliates (as defined in the Plan) is
voluntarily or involuntarily terminated for any reason (including death or
disability), Awardee’s right in any Restricted Stock Units that are not vested
shall automatically terminate upon the effective date of such termination of
employment with the Company and its Affiliates and such Restricted Stock Units
shall be canceled as provided within the terms of the Plan and shall be of no
further force and effect.  Subject to the foregoing, in the event of such
termination, the Company, as soon as practicable following the effective date of
termination shall issue shares of Stock to Awardee (or Awardee’s designated
beneficiary or estate executor in the event of Awardee’s death) with respect to
any Restricted Stock Units which, as of the effective date of termination, have
vested per a Vesting Date but for which shares of Stock had not yet been issued
to Awardee.

 

4.                                      Incorporation of Plan.  Notwithstanding
anything herein to the contrary, this Restricted Stock Unit shall be subject to
and governed by all the terms and conditions of the Plan and the Notice. 
Capitalized terms in this Agreement shall have the meaning specified in the Plan
or the Notice, unless a different meaning is specified herein.

 

5.                                      Transferability.  This Agreement is
personal to Awardee, is non-assignable and is not transferable in any manner, by
operation of law or otherwise, other than by will or the laws of descent and
distribution.  This Restricted Stock Unit is available, during Awardee’s
lifetime, only to Awardee, and thereafter, only to Awardee’s designated
beneficiary.

 

2

--------------------------------------------------------------------------------


 

6.                                      Tax Withholding and Sale of Shares of
Stock Pursuant to Rule 10b5-1.  Awardee shall, not later than the date on which
the Restricted Stock Unit becomes a taxable event for income tax purposes (i.e.,
per a Vesting Date), pay to the Company any federal, state, local, or foreign
taxes required by law to be withheld on account of such taxable event.  The
amount subject to tax is calculated based on the fair market value on the date
of vest (as determined by a Category 1 Merchant Banker in India and is updated
each 180 days as required under Indian tax law). The Company has no
responsibility or obligation to obtain the most favorable valuation possible nor
obtain valuations more frequently than required under Indian tax law. To satisfy
in full such minimum tax withholding obligation, Awardee hereby authorizes the
Company to withhold from shares of Stock to be issued hereunder that number of
shares of Stock that would satisfy the minimum required tax withholding amount
due and, at the Company discretion, to sell such shares of Stock through a
broker of the Company’s choosing (i.e., “sell to cover”). As of the date
hereof, I certify that (a) I am currently unaware of any material, non-public
information with respect to the Company, and (b) this Agreement is entered into
in good faith and not as part of a plan or scheme to evade the prohibitions of
Rule 10b5-1 of the Securities Exchange Act of 1934, as amended, or any other
securities laws.  While this Agreement is in effect, I agree (i) not to enter
into or alter any corresponding or hedging transaction or position with respect
to the securities covered by this Agreement (including, without limitation, with
respect to any securities convertible or exchangeable into shares of Stock) and
(ii) not to attempt to exercise any influence over how, when or whether to
effect the withholding and sale of shares of Stock pursuant to this Section 6.

 

7.                                      Tax Consequences.  The Company makes no
representation or warranty as to the tax treatment to the Awardee of Awardee’s
receipt of the Restricted Stock Unit or vesting of Restricted Stock Units or
upon Awardee’s sale or other disposition of the Stock.  The Awardee should rely
on his or her own tax advisors for such advice.

 

8.                                      Miscellaneous.

 

(a)                                 Notices hereunder shall be delivered
electronically through the procedure set forth on the website maintained by the
Corporation-designated brokerage firm for awards under the Plan or in writing
and addressed to the Corporation at its principal place of business. Any notice
required to be given or delivered to Awardee shall be delivered electronically
or in writing addressed to Awardee at the most recent address on file with the
Corporation for the Awardee. All notices shall be deemed effective upon personal
or electronic delivery or upon deposit in the U.S. mail, postage prepaid and
properly addressed to the party to be notified.

 

(b)                                 This Agreement does not confer upon the
Awardee any rights with respect to continuation of employment by the Company or
any of its subsidiaries.

 

(c)                                  The Compensation Committee may amend the
terms of this Agreement, prospectively or retroactively, provided that the
Agreement as amended is consistent with the terms of the Plan, but no such
amendment shall impair the Awardee’s rights under this Agreement without the
Awardee’s consent.

 

(d)                                 This Agreement shall be construed and
enforced in accordance with the laws of the State of Delaware, without regard to
the conflict of laws principles thereof.

 

(e)                                  This Agreement shall be binding upon and
inure to the benefit of any successor or assign of the Company and any executor,
administrator, trustee, guardian or other legal representative of the Awardee.

 

(f)                                   This Agreement may be executed in one or
more counterparts, all of which together shall constitute but one instrument. 
This Agreement, the Notice and the Plan together constitute the entire agreement
between the parties relative to the subject matter hereof, and supersede all
proposals written or oral relating to the subject matter hereof.

 

3

--------------------------------------------------------------------------------


 

9.                                      Data Privacy. The Awardee hereby
explicitly and unambiguously consents to the collection, use and transfer, in
electronic or other form, of the Awardee’s personal data as described in this
Agreement by and among, as applicable, the Company for the exclusive purpose of
implementing, administering and managing the Awardee’s participation in the
Plan.

 

The Awardee understands that the Company may hold certain personal information
about the Awardee, including, but not limited to, the Awardee’s name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any stock or
directorships held in the Company, details of all Restricted Stock Units or any
other entitlement to shares awarded, canceled, exercised, vested, unvested or
outstanding in the Awardee’s favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Personal Data”).

 

The Awardee understands that Personal Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in the United States, the Awardee’s
country, or elsewhere, and that the recipient’s country may have different data
privacy laws and protections than the Awardee’s country. The Awardee understands
that he or she may request a list with the names and addresses of any potential
recipients of the Personal Data by contacting the Awardee’s local human
resources representative. The Awardee authorizes the recipients to receive,
possess, use, retain and transfer the Personal Data, in electronic or other
form, for the purposes of implementing, administering and managing the Awardee’s
participation in the Plan, including any requisite transfer of such Personal
Data as may be required to a broker or other third party with whom the Awardee
may elect to deposit any stock received upon vesting of the Restricted Stock
Units. The Awardee understands that Personal Data will be held only as long as
is necessary to implement, administer and manage the Awardee’s participation in
the Plan. The Awardee understands that he or she may, at any time, view Personal
Data, request additional information about the storage and processing of
Personal Data, require any necessary amendments to Personal Data or refuse or
withdraw the consents herein, without cost, by contacting in writing the
Awardee’s local human resources representative. The Awardee understands that
refusal or withdrawal of consent may affect the Awardee’s ability to participate
in the Plan or to realize benefits from the Restricted Stock Units. For more
information on the consequences of the Awardee’s refusal to consent or
withdrawal of consent, the Awardee understands that he or she may contact his or
her local human resources representative.

 

 

 

VIRTUSA CORPORATION

 

 

 

 

 

/s/ Thomas R. Holler

 

By: Thomas R. Holler

 

Title: EVP and CSO

 

4

--------------------------------------------------------------------------------